


Exhibit (10)n


KIMBERLY-CLARK CORPORATION
PERFORMANCE RESTRICTED STOCK UNIT
AWARD AGREEMENT


This Award, granted this ____ day of _______, ____, by Kimberly-Clark
Corporation, a Delaware corporation (hereinafter called the "Corporation"), is
subject to the terms and conditions of the 2001 Equity Participation Plan (the
“Plan”) and the Award Agreement, including any country-specific terms contained
in Appendix A to this Award Agreement.
W I T N E S S E T H:


WHEREAS, the Corporation has adopted the 2001 Equity Participation Plan (the
"Plan") to encourage those employees who materially contribute, by managerial,
scientific or other innovative means, to the success of the Corporation or of an
Affiliate, to acquire an ownership interest in the Corporation, thereby
increasing their motivation for and interest in the Corporation's or the
Affiliate's long-term success;


NOW, THEREFORE, it is agreed as follows:


 1.
Number of Share Units Granted.  The Corporation hereby grants to the Employee
Performance Restricted Stock Units (“PRSUs”) at a target level granted by the
Committee on the date set forth above and as reflected on the Merrill Lynch
Benefits Online Grant Summary (the “Target Level”), subject to the terms,
conditions and restrictions set forth herein and in the Plan, and the
Corporation's attainment of the Performance Goals established by the Committee.
The actual number of PRSUs earned by the Employee at the end of the Restricted
Period may range from 0 to 150% of the Target Level.



 2.           Transferability Restrictions.


 
(a)
Restricted Period.  During the Restricted Period, the Employee may not sell,
assign, transfer, or otherwise dispose of, or mortgage, pledge or otherwise
encumber the Award.  Except as provided under paragraph 2, the Award shall be
subject to forfeiture until the end of the Restricted Period three years after
the date of this grant.  Employee becomes 100% vested in the number of PRSUs
earned based on attainment of the Performance Goal at the end of the Restricted
Period as approved and authorized by the Committee.

 
 
The Restricted Period shall begin on the date of the granting of this Award, and
shall end three years after the date of this grant.  Holders of Awards shall
have none of the rights of a shareholder with respect to such shares including,
but not limited to, any right to receive dividends in cash or other property or
other distribution or rights in respect of such shares except as otherwise
provided in this Agreement, nor to vote such shares as the record owner thereof.





 
 
1

--------------------------------------------------------------------------------

 
 
 
During each year in the Restricted Period, the Employee will be paid in cash an
amount equal to any dividends and other distributions which would have been paid
on shares of Common Stock, based on the Target Level of PRSUs granted under this
Award.  The amount equal to any dividends and other distributions on the Award
shall be paid to the Employee if dividends are declared and paid by the
Corporation with respect to its outstanding shares of Common Stock.  In the case
of dividends paid in property other than cash, the amount of the dividend shall
be deemed to be the fair market value of the property at the time of the payment
of the dividend, as determined in good faith by the Corporation.  The
Corporation shall not be required to segregate any cash or other property of the
Corporation.  Any amounts which become payable to an Employee shall be paid from
the general assets of the Corporation.


 
(b)
Termination of Employment.  Employee shall forfeit any unvested Award upon
termination of employment unless such termination (i) is due to a Qualified
Termination of Employment, or (ii) if more than six months after the date of
grant, due to death, Retirement, Total and Permanent Disability, or the shutdown
or divestiture of a business unit.  A termination of employment shall not be
deemed to have occurred while an Employee is on military leave or other bona
fide leave of absence if the period of such leave does not exceed six months, or
if longer, so long as the Employee retains a right to reemployment with the
Corporation or an Affiliate under an applicable statute or by contract.  For
purposes of this subparagraph, a leave of absence constitutes a bona fide leave
of absence only if there is a reasonable expectation that the Employee will
return to perform services for the Corporation or an Affiliate.  If the period
of leave exceeds six months and the Employee does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period.  Notwithstanding the foregoing sentence, where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six months, where such impairment causes the Employee to
be unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a 29-month period of absence is
substituted for such six-month period in determining whether a termination of
employment shall be deemed to have occurred.  A termination of employment with
the Corporation or an Affiliate to accept immediate reemployment with the
Corporation or an Affiliate likewise shall not be deemed to be a termination of
employment for purposes of the Plan.  An Employee who is classified as an
intermittent employee shall be deemed to have a termination of employment for
purposes of the Plan.  Notwithstanding anything in this Plan to the contrary, a
termination of employment with respect to any Restricted Share Units that are
required to meet the requirements of Section 409A of the Code and the
regulations thereunder shall not be deemed to be a termination of employment for
purposes of the Plan if it is anticipated that the level of bona fide services
the Employee would perform after such date would continue at a rate equal to
more than 20 percent of the average level of bona fide services performed over
the immediately preceding 36-month period




 


 
 
 
2

--------------------------------------------------------------------------------

 

 
(or the full period of services to the Corporation or an Affiliate if the
Employee has been providing such services less than 36 months).



 
(c)
Death, Retirement, or Total and Permanent Disability.  In the event that more
than six months after the date of grant the Employee’s termination of employment
is due to death or Total and Permanent Disability, it shall result in pro rata
vesting in the number of Restricted Share Units earned based on attainment of
the Performance Goal at the end of the Restricted Period as approved and
authorized by the Committee, prorated for the number of full months of
employment during the Restricted Period prior to the Participant’s termination
of employment, and shall be paid within 70 days following the end of the
Restricted Period.  In the event that more than six months after the date of
grant the Employee’s termination of employment is due to Retirement it shall
result in 100% vesting in the number of Restricted Share Units earned based on
attainment of the Performance Goal at the end of the Restricted Period as
approved and authorized by the Committee, and such Award shall be paid within 70
days following the end of the Restricted Period.



 
(d)
Shutdown or Divestiture.  In the event that more than six months after the date
of grant the Employee’s termination of employment is due to the shutdown or
divestiture of the Corporation’s or its Affiliate’s business it shall result in
pro rata vesting in the number of Restricted Share Units earned based on
attainment of the Performance Goal at the end of the Restricted Period as
approved and authorized by the Committee, prorated for the number of full years
of employment during the Restricted Period prior to the Participant’s
termination of employment, and shall be paid within 70 days following the end of
the Restricted Period.

 
 
(e)
Qualified Termination of Employment.  In the event of a Qualified Termination of
Employment all restrictions will lapse and the shares will become fully vested
and the number of shares that shall be considered to vest shall be the greater
of the Target Level or the number of shares which would have vested based on the
attainment of the Performance Goal as of the end of the prior calendar year and
shall be paid within 10 days following the last day of employment of the
Employee with the Corporation.  Notwithstanding anything in this Agreement to
the contrary, the payment of an Award to a Key Employee who has separated from
service due to a Qualified Termination of Employment shall be made at the
earlier of the first day of the seventh month following the date of separation
from service or the end of the Restricted Period.  A Key Employee is any
Employee who meets the definition of a specified employee as defined in Section
409A(a)(2)(B)(i) of the Code and the regulations promulgated thereunder.



 
(f)
Payment of Awards.  The payment of the Award shall be made in shares of Common
Stock.  Except as may otherwise be provided in subparagraph 2(e), the payment
shall be made within 70 days following the end of the Restricted Period.

 
 
(g)
Payment of Withholding Taxes.  No shares of Common Stock, nor any cash




 


 
 
 
3

--------------------------------------------------------------------------------

 

 
payment, may be delivered under this Award, unless prior to or simultaneously
with such issuance, the Employee or, in the event of his death, the person
succeeding to his rights hereunder, shall pay to the Corporation such amount as
the Corporation advises is required under applicable federal, state or local
laws to withhold and pay over to governmental taxing authorities by reason of
the delivery of such shares of Common Stock and any cash payment pursuant to
this Award.  The Corporation may, in its discretion, withhold payment of
required withholding taxes with cash or shares of Common Stock which otherwise
would be delivered following the date of vesting of the Award under this
paragraph 2.



 3.
Nontransferability. Neither the Award nor the Employee’s right to receive
payment for vested Awards may be assigned or transferred except upon the death
of the Employee (i) by will, (ii) by the laws of descent and distribution or
(iii) pursuant to a designation by the Employee of a beneficiary or
beneficiaries, provided that no such designation shall be effective unless filed
with the Committee prior to the death of such Employee.



 4.
Compliance with Law.  No payment may be made under this Award, unless prior to
the issuance thereof, the Corporation shall have received an opinion of counsel
to the effect that this Award by the Corporation to the Employee will not
constitute a violation of the Securities Act of 1933, as amended.  As a
condition of this Award, the Employee shall, if requested by the Corporation,
submit a written statement in form satisfactory to counsel for the Corporation,
to the effect that any shares received under this Award shall be for investment
and not with a view to the distribution thereof within the meaning of the
Securities Act of 1933, as amended, and the Corporation shall have the right, in
its discretion, to cause the certificates representing shares hereunder to be
appropriately legended to refer to such undertaking or to any legal restrictions
imposed upon the transferability thereof by reason of such undertaking.

 
 
The Award granted hereby is subject to the condition that if the listing,
registration or qualification of the shares subject hereto on any securities
exchange or under any state or federal law, or if the consent or approval of any
regulatory body shall be necessary as a condition of, or in connection with, the
granting of the Award or the delivery of shares thereunder, such shares may not
be delivered unless and until such listing, registration, qualification, consent
or approval shall have been effected or obtained.  The Corporation agrees to use
its best efforts to obtain any such requisite listing, registration,
qualification, consent or approval.




 
The Employee is solely responsible for obtaining/providing whatever exchange
control approvals, permits, licenses, or notices, which may be necessary for the
Employee to hold the Award, or to receive any payment of cash or shares or to
hold or sell the shares subject to the Award, if any.  Neither Kimberly-Clark
nor its Affiliates will be responsible for obtaining any such approvals,
licenses or permits, or for making any such notices, nor will the Corporation
nor its Affiliates be liable for any fines or penalties the Employee may incur
for failure to obtain any required approvals, permits or licenses or to make any
required notices.


 5.
No Right of Continued Employment.  The granting of this Award does not confer
upon the Employee any legal right to be continued in the employ of the
Corporation or its




 


 
 
 
4

--------------------------------------------------------------------------------

 

 
Affiliates, and the Corporation and its Affiliates reserve the right to
discharge the Employee whenever the interest of the Corporation or its
Affiliates may so require without liability to the Corporation or its
Affiliates, the Board of Directors of the Corporation or its Affiliates, or the
Committee, except as to any rights which may be expressly conferred on the
Employee under this Award.



 6.
Discretion of the Corporation, Board of Directors and the Committee.  Any
decision made or action taken by the Corporation or by the Board of Directors of
the Corporation or by the Committee arising out of or in connection with the
construction, administration, interpretation and effect of this Award shall be
within the absolute discretion of the Corporation, the Board of Directors of the
Corporation or the Committee, as the case may be, and shall be conclusive and
binding upon all persons.



 7.
Inalienability of Benefits and Interest.  This Award and the rights and
privileges conferred hereby shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
such attempted action shall be void and no such benefit or interest shall be in
any manner liable for or subject to debts, contracts, liabilities, engagements,
or torts of the Employee.



 8.
Delaware Law to Govern.  The Plan is governed by and subject to the laws of the
United States of America.  All questions pertaining to the construction,
interpretation, regulation, validity and effect of the provisions of this Award
and any rights under the Plan shall be determined in accordance with the laws of
the State of Delaware.



9.
Purchase of Common Stock.  The Corporation and its Affiliates may, but shall not
be required to, purchase shares of Common Stock of the Corporation for purposes
of satisfying the requirements of this Award.  The Corporation and its
Affiliates shall have no obligation to retain and shall have the unlimited right
to sell or otherwise deal with for their own account, any shares of common stock
of the Corporation purchased for satisfying the requirements of this Award.



10.
Notices.  Any notice to be given to the Corporation under this Award shall be
addressed to the Corporation in care of its Director of Compensation located at
the World Headquarters, and any notice to be given to the Employee under the
terms of this Award may be addressed to him at his address as it appears on the
Corporation's records, or at such other address as either party may hereafter
designate in writing to the other.  Any such notice shall be deemed to have been
duly given if and when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, registered and deposited, postage and registry fee
prepaid, in a post office or branch post office regularly maintained by the
United States Government.



11.
Changes in Capitalization.  In the event there are any changes in the common
stock or the capitalization of the Corporation through a corporate transaction,
such as any merger, any acquisition through the issuance of capital stock of the
Corporation, any consolidation, any separation of the Corporation (including a
spin-off or other distribution of stock of the Corporation), any reorganization
of the Corporation (whether or not such reorganization comes within the
definition of such term in section 368 of the Code), or any partial or complete
liquidation by the Corporation, recapitalization, stock dividend, stock split or
other change in the corporate structure, appropriate




 


 
 
 
5

--------------------------------------------------------------------------------

 

 
adjustments and changes shall be made by the Committee in (a) the number of
shares subject to this Award, and (b) such other provisions of this Award as may
be necessary and equitable to carry out the foregoing purposes.



12.
Effect on Other Plans.  All benefits under this Award shall constitute special
compensation and shall not affect the level of benefits provided to or received
by the Employee (or the Employee's estate or beneficiaries) as part of any
employee benefit plan of the Corporation or an Affiliates.  This Award shall not
be construed to affect in any way the Employee's rights and obligations under
any other plan maintained by the Corporation or an Affiliate on behalf of
employees.



13.
Discretionary Nature of Award.  The grant of an Award is a one-time benefit and
does not create any contractual or other right to receive a grant of Awards or
benefits in lieu of Awards in the future.  Future grants, if any, will be at the
sole discretion of Kimberly Clark, including, but not limited to, the timing of
any grant, the number of PRSUs and vesting provisions.  The value of the Award
is an extraordinary item of compensation outside the scope of the Employee’s
employment contract, if any.  As such, the Award is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.



14.
Data Privacy.  The Employee hereby authorizes their employer to furnish
Kimberly-Clark (and any agent of Kimberly-Clark administering the Plan or
providing Plan recordkeeping services) with such information and data as it
shall request in order to facilitate the grant of Awards and administration of
the Plan and the Employee waives any data privacy rights such Employee might
otherwise have with respect to such information.



15.
Conflict with Plan.  This Award is awarded pursuant to and subject to the
Plan.  This Agreement is intended to supplement and carry out the terms of the
Plan.  It is subject to all terms and provisions of the Plan and, in the event
of a conflict, the Plan shall prevail.



16.
Successors.  This Award shall be binding upon and inure to the benefit of any
successor or successors of the Corporation.



17.
Amendments.  The Committee may at any time alter or amend this Award to the
extent (1) permitted by law, (2) permitted by the rules of any stock exchange on
which the common stock or any other security of the Corporation is listed, and
(3) permitted under applicable provisions of the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended (including rule 16b-3
thereof).



18.
Defined Terms.  Terms which are capitalized are defined herein or in the Plan
and have the same meaning set forth in the Plan, unless the context indicates
otherwise.



19.
For U.S. Employee’s Only.  A U.S. Employee who has not previously signed a
noncompete agreement has until the end of the one hundred twenty (120) day
period beginning from the date of grant of this Award to sign and return the
Noncompete Agreement provided to such Employee.  If the U.S. Employee does not
sign and return




 


 
 
 
6

--------------------------------------------------------------------------------

 

 
the provided Noncompete Agreement on or before the end of such one hundred
twenty (120) day period then the grant of the Award, as set forth in Section 1,
shall not be binding on and shall be voidable by the Corporation, in which case
it shall have no further force or effect.



20.
Acceptance of Award terms and conditions.  An Employee has until the end of the
one hundred twenty (120) day period beginning from the date of grant of this
Award to accept this Award Agreement.  If the Employee does not accept this
Award Agreement on or before the end of such one hundred twenty (120) day period
then the grant of the Award, as set forth in Section 1, shall not be binding on
and shall be voidable by the Corporation, in which case it shall have no further
force or effect.



 
Acknowledgment of Conditions



I understand and acknowledge the following conditions with respect to the Award
granted to me under Kimberly-Clark Corporation’s 2001 Equity Participation Plan:


·  
The 2001 Equity Participation Plan (the “Plan”) is discretionary in nature and
Kimberly-Clark may cancel or terminate it at any time.  The grant of an Award is
a one-time benefit and does not create any contractual or other right to receive
an Award or benefits in lieu of an Award in the future.  Future grants, if any,
will be at the sole discretion of Kimberly-Clark, including, but not limited to,
the timing of any grant, the number of Awards, vesting provisions and the
exercise price.

 
·  
My participation in the Plan is voluntary. The value of the Award is an
extraordinary item of compensation outside the scope of my employment contract,
if any.  As such, the restricted share unit award is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension,
retirement or welfare benefits or similar payments and in no event shall be
considered as compensation for, or relating in any way to, past services for
Kimberly-Clark as my actual employer (the “Employer”).

 
·  
The future value of the underlying shares is unknown and cannot be predicted
with certainty.  If the underlying shares do not increase in value, the Award
will have no value.

 
·  
In consideration of the grant of the Award, no claim or entitlement to
compensation or damages shall arise from termination of the Award, and no claim
or entitlement to compensation or damages shall arise from any diminution in
value of the PRSUs or shares received upon vesting of PRSUs resulting from
termination of my employment by the Corporation or the Employer (for any reason
whatsoever and whether or not in breach of local labor laws) and I irrevocably
release the Corporation and the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting this Award Agreement, I shall be
deemed irrevocably to have waived any entitlement to pursue such claim.

 
·  
In the event of termination of my employment (whether or not in breach of local
labor laws and except as otherwise explicitly provided in the Award Agreement of
the Plan), my right to receive PRSUs and vest under the Plan, if any, will
terminate effective as of the date that I am no longer actively employed and
will not be extended by any notice period

 



 


 
 
 
7

--------------------------------------------------------------------------------

 

  
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); the Committee shall
have the exclusive discretion to determine when I am no longer actively employed
for purposes of the Award.

 
·  
The Corporation is not providing any tax, legal or financial advice, nor is the
Corporation making any recommendations regarding participation in the
Plan.  Further, I have been advised to consult with my own advisors regarding
participation in the Plan before taking any action related to the Plan.

 
·  
Regardless of any action the Corporation or the Employer takes with respect to
any or all income tax (including federal, state and local taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), I acknowledge that the ultimate liability for all
Tax-Related Items legally due by me and remains my responsibility and that the
Corporation and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including the grant of the PRSUs, the vesting of PRSUs, the
conversion of the PRSUs into shares or the receipt of an equivalent cash
payment, the subsequent sale of any shares acquired at vesting and the receipt
of any dividends; and (ii) do not commit to structure the terms of the grant or
any aspect of the Award to reduce or eliminate the my liability for Tax-Related
Items.

 
·  
Prior to the relevant taxable event, I shall pay, or make adequate arrangements
satisfactory to the Corporation or to the Employer (in their sole discretion) to
satisfy all Tax-Related Items.  In this regard, I authorize the Corporation or
the Employer to withhold all applicable Tax-Related Items legally payable by me
from my wages or other cash compensation payable to me by the Corporation or the
Employer or from any equivalent cash payment received pursuant to the
PRSUs.  Alternatively, or in addition, if permissible under local law, the
Corporation or the Employer may, in their sole discretion, (i) sell or arrange
for the sale of shares to be issued pursuant to the PRSUs to satisfy Tax-Related
Items, and/or (ii) withhold in shares, provided that the Corporation and the
Employer shall withhold only the amount of shares necessary to satisfy the
minimum withholding amount or any such amount as described by the Corporation
not to result in adverse accounting consequences.  If the obligation for
Tax-Related Items is satisfied by withholding in shares, I am deemed to have
been issued the full number of shares subject to the Award, notwithstanding that
a number of shares is held back solely for the purpose of paying Tax-Related
Items.  I shall pay to the Corporation or to the Employer any amount of
Tax-Related Items that the Corporation or the Employer may be required to
withhold as a result of my receipt of PRSUs, the vesting of PRSUs, the receipt
of an equivalent cash payment, or the conversion of vested PRSUs to shares that
cannot be satisfied by the means previously described.  The Corporation may
refuse to deliver shares to me if I fail to comply with my obligation in
connection with the Tax-Related Items as described herein.

 
·  
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
Award Agreement by and among, as applicable, my Employer, the Corporation, and
its Affiliates for the exclusive purpose of implementing, administering and
managing my participation in the Plan.

 



 


 
 
 
8

--------------------------------------------------------------------------------

 

·  
I understand that the Corporation and my Employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of common stock or
directorships held in the Corporation, details of all Awards or any other
entitlement to shares awarded, canceled, vested, unvested or outstanding in my
favor, for the purpose of implementing, administering and managing the Plan
(“Data”).  I understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in my country, or elsewhere, and that my country
may have different data privacy laws and protections than my country.  I
understand that I may request a list with the names and addresses of any
potential recipients of the Data by contacting my local human resources
representative.  I authorize the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing my participation in the Plan, including
any requisite transfer of such Data as may be required to a broker, escrow agent
or other third party with whom the shares received upon vesting of the PRSUs may
be deposited.  I understand that Data will be held only as long as is necessary
to implement, administer and manage my participation in the Plan.  I understand
that I may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing my local human resources representative.  I understand that refusal
or withdrawal of consent may affect my ability to participate in the Plan.  For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.

 
·  
My Award may not be assigned, sold, encumbered, or in any way transferred or
alienated.

 
·  
The Plan is governed by and subject to U.S. law.  Interpretation of the Plan and
my rights under the Plan will be governed by provisions of U.S. law.  For
purposes of litigating any dispute that arises under this Award or Award
Agreement, the parties submit to and consent to the jurisdiction of the State of
Delaware, and agree that such litigation shall be conducted in the federal
courts for the United States for the Northern District of Texas and no other
courts.

 
·  
I understand that I am solely responsible for obtaining/providing whatever
exchange control approvals, permits, licenses or notices, which may be necessary
for my Award, to acquire the shares or to hold or sell the shares subject to the
PRSU award. Neither Kimberly-Clark nor its Affiliates will be responsible for
obtaining such approvals, licenses or permits, or for making any such notices,
nor will Kimberly-Clark or its Affiliates be liable for any fines or penalties I
may incur for failure to obtain any required approvals, permits or licenses or
to make any required notices.

 
·  
If one or more of the provisions of this Award Agreement shall be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be

 



 


 
 
 
9

--------------------------------------------------------------------------------

 

  
construed, interpreted or revised retroactively to permit this Award Agreement
to be construed so as to foster the intent of this Award Agreement and the Plan.

 
·  
If I have received this Award Agreement or any other document related to the
Plan translated into a language other than English and if the translated version
is different than the English version, the English version will control.

 
·  
I recognize that the grant of this restricted share unit award is not an element
of my normal or expected compensation and I acknowledge that I have no future
rights to Awards under this or any other plans offered by Kimberly-Clark,
including but not limited to, upon termination of the Plan or upon severance of
my employment.

 


Conclusion and Acceptance


I accept this grant via electronic signature  by clicking  the "Accept" icon and
certify that I have read, understand and agree to the terms and conditions of
the 2001 Equity Participation Plan (the "Plan"), the provisions of the
applicable agreements and all other applicable documents (including any
country-specific terms applicable to my grant).  I hereby authorize my employer
to furnish Kimberly-Clark (and any agent administering the Plan or providing
recordkeeping services) with such information and data as it shall request in
order to facilitate the grant of Awards and enable administration of the Plan
and I understand that such information shall be used only as long and to the
extent necessary to administer my participation in the Plan. I agree that my
participation in the Plan and the Awards granted to me under the Plan will be
governed solely by provisions of U.S. law. 





 


 
 
 
10

--------------------------------------------------------------------------------

 

KIMBERLY-CLARK CORPORATION
PERFORMANCE RESTRICTED STOCK UNIT
AWARD AGREEMENT


APPENDIX A




This Appendix A includes additional terms and conditions that govern the Award
granted to the Employee under the Plan if the Employee resides in one of the
countries listed below.  Certain capitalized terms used but not defined in this
Appendix A have the meanings set forth in the Plan and/or the Award Agreement.


AUSTRALIA


Securities Law Notice


If the Employee acquires shares of the Corporation’s common stock pursuant to
this Award and the Employee offers his or her shares of the Corporation’s common
stock for sale to a person or entity resident in Australia, the offer may be
subject to disclosure requirements under Australian law.  The Employee should
obtain legal advice on his or her disclosure obligations prior to making any
such offer.


Award Payable Only in Shares


Notwithstanding any discretion contained in the Plan, or any provision in the
Award Agreement to the contrary, Awards granted to Employees in Australia shall
be paid in shares of the Corporation’s common stock only and do not provide any
right for Employee to receive a cash payment.


CANADA


Award Payable Only in Shares


Notwithstanding any discretion contained in the Plan, or any provision in the
Award Agreement to the contrary, Awards granted to Employees in Canada shall be
paid in shares of the Corporation common stock only and do not provide any right
for Employee to receive a cash payment.


Language Consent


The parties acknowledge that it is their express wish that the Award Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaries
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.


Securities Law Notice



 


 
 
 
11

--------------------------------------------------------------------------------

 



The Employee is permitted to sell shares acquired through the Plan through the
designated broker appointed under the Plan, if any, provided the resale of
shares acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the shares are listed.  The
Corporation’s shares are currently listed on New York Stock Exchange.


CHINA


Exchange Control Notice
 
Notwithstanding anything to the contrary in the Award Agreement, due to
regulatory requirements in China, the Corporation reserves the right to force
the Employee to immediately sell all of the shares upon vesting of the Award,
upon notice to the Employee.
 
The Employee understands and agrees that due to exchange control laws in China,
the Employee will be required to immediately repatriate the cash proceeds from
the sale of shares to China.   The Employee further understand that such
repatriation of the cash proceeds may need to be effected through a special
exchange control account established by the Corporation or a parent, subsidiary
or Affiliate, and the Employee hereby consents and agrees that the cash proceeds
may be transferred to such special account prior to being delivered to the
Employee.


INDIA


Fringe Benefit Tax


By accepting this option and participating in the Plan, the Employee consents
and agrees to assume any and all liability for fringe benefit tax that may be
payable by the Employee or the Employer in connection with the Plan upon request
of the Corporation and at the Corporation’s sole discretion.  The Employee
understands that the grant of the Award and participation in the Plan is
contingent upon his or her agreement to assume liability for fringe benefit tax
payable on the shares of common stock acquired under the Plan if the Corporation
so requests.


Further, by accepting this Award and participating in the Plan, the Employee
agrees that the Corporation and/or the Employer may collect fringe benefit tax
from the Employee by any of the means set forth in the Acknowledgment of
Conditions section of the Award Agreement or any other reasonable method
established by the Corporation.  The Employee also agrees to execute any other
consents or elections required to accomplish the foregoing, promptly upon
request of the Corporation.


ITALY


Data Privacy Notice and Consent.  


This provision replaces in its entirety the data privacy in the Award Agreement:


The Employee hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of his or her
personal data as described in this section of this Appendix A by and among, as
applicable, the



 


 
 
 
12

--------------------------------------------------------------------------------

 

Employer, the Corporation and any Affiliate for the exclusive purpose of
implementing, administering, and managing the Employee’s participation in the
Plan.


The Employee understands that the Employer, the Corporation and any Affiliate
hold certain personal information about him or her, including, but not limited
to, the Employee’s name, home address and telephone number, date of birth,
social insurance or other identification number, salary, nationality, job title,
any shares of common stock or directorships held in the Corporation or any
Affiliate, details of all Awards, or any other entitlement to shares of common
stock awarded, canceled, exercised, vested, unvested or outstanding in the
Employee’s favor, for the exclusive purpose of implementing, managing and
administering the Plan (“Data”).


The Employee also understands that providing the Corporation with Data is
necessary for the performance of the Plan and that his or her refusal to provide
such Data would make it impossible for the Corporation to perform its
contractual obligations and may affect the Employee’s ability to participate in
the Plan.  The Controller of personal data processing is Kimberly-Clark
Corporation  with registered offices at 351 Phelps Drive, Irving, Texas  75038,
United States of America, and, pursuant to Legislative Decree no. 196/2003, its
representative in Italy is Kimberly-Clark s.r.l. at Via Della Rocca, 49, Torino,
Italy.


The Employee understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan.  The Employee understands that Data
may also be transferred to the Corporation’s independent registered public
accounting firm.  The Employee further understand that the Corporation and/or
any Affiliate will transfer Data among themselves as necessary for the purpose
of implementing, administering and managing the Employee’s participation in the
Plan, and that the Corporation and/or any Affiliate may each further transfer
Data to third parties assisting the Corporation in the implementation,
administration, and management of the Plan, including any requisite transfer of
Data to a broker or other third party with whom the Employee may elect to
deposit any shares of common stock acquired under the Plan.  Such recipients may
receive, possess, use, retain, and transfer Data in electronic or other form,
for the purposes of implementing, administering, and managing the Employee’s
participation in the Plan.  The Employee understands that these recipients may
be located in or outside the European Economic Area, such as in the United
States or elsewhere.  Should the Corporation exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has completed all
the necessary legal obligations connected with the management and administration
of the Plan.


The Employee understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.


The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to



 


 
 
 
13

--------------------------------------------------------------------------------

 

applicable laws and regulations, does not require the Employee’s consent thereto
as the processing is necessary to performance of contractual obligations related
to implementation, administration, and management of the Plan.  The Employee
understands that, pursuant to Section 7 of the Legislative Decree no. 196/2003,
he or she has the right to, including but not limited to, access, delete,
update, correct, or terminate, for legitimate reason, the Data
processing.  Furthermore, the Employee is aware that Data will not be used for
direct marketing purposes.  In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting the Employee’s local
human resources representative.


Plan Document Acknowledgment  


In accepting the grant of this option, the Employee acknowledges that he or she
has received a copy of the Plan and the Award Agreement and has reviewed the
Plan and the Award Agreement, including this Appendix A, in their entirety and
fully understands and accepts all provisions of the Plan and the Award
Agreement, including this Appendix A.  


The Employee acknowledges that he or she has read and specifically and expressly
approves the following sections of the Award Agreement: Section 2(6) on Payment
of Withholding Taxes; Section 5 on No Right of Continued Employment; Section 8
on Delaware Law to Govern; the section on Acknowledgment of Conditions; and the
Data Privacy Notice and Consent section included in this Appendix A.


MEXICO


Labor Law Policy and Acknowledgment


In accepting the grant of this Award, the Employee expressly recognizes that
Kimberly-Clark Corporation, with registered offices at 351 Phelps Drive, Irving,
Texas  75038, United States of America, is solely responsible for the
administration of the Plan and that the Employee’s participation in the Plan and
acquisition of shares of common stock do not constitute an employment
relationship between the Employee and the Corporation since the Employee is
participating in the Plan on a wholly commercial basis and his or her sole
Employer is Kimberly-Clark de Mexico, S.A. de C.V.  Based on the foregoing, the
Employee expressly recognizes that the Plan and the benefits that he or she may
derive from participating in the Plan do not establish any rights between the
Employee and the Employer, Kimberly-Clark de Mexico, S.A. de C.V. and do not
form part of the employment conditions and/or benefits provided by
Kimberly-Clark de Mexico, S.A. de C.V., and any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of the Employee’s employment.


The Employee further understands that his or her participation in the Plan is as
a result of a unilateral and discretionary decision of the Corporation;
therefore, Kimberly-Clark Corporation reserves the absolute right to amend
and/or discontinue the Employee’s participation at any time without any
liability to the Employee.


Finally, the Employee hereby declares that he or she does not reserve to him- or
herself any action or right to bring any claim against Kimberly-Clark
Corporation for any compensation or damages regarding any provision of the Plan
or the benefits derived under the Plan, and the



 


 
 
 
14

--------------------------------------------------------------------------------

 

Employee therefore grants a full and broad release to the Corporation, its
Affiliates, branches, representation offices, its shareholders, officers,
agents, or legal representatives with respect to any claim that may arise.


Política Laboral y Reconocimiento/Aceptación


Al aceptar el otorgamiento de este Premio, el Empleado expresamente reconoce que
Kimberly-Clark Corporation con oficinas registradas en 351 Phelps Drive, Irving,
Texas  75038, U.S.A., es la única responsable por la administración del Plan y
que la participación del Empleado en el Plan y en su caso la adquisición de las
Opciones de Compra de Acciones o Acciones no constituyen ni podrán interpretarse
como una relación de trabajo entre el Empleado y Kimberly-Clark Corporation, ya
que el Empleado participa en el Plan en un marco totalmente comercial y su único
Patrón lo es Kimberly-Clark de Mexico, S.A. de C.V., con domicilio en
Kimberly-Clark de Mexico, S.A. de C.V. Mexico.  Derivado de lo anterior, el
Empleado expresamente reconoce que el Plan y los beneficios que pudieran derivar
de la participación en el Plan no establecen derecho alguno entre el Empleado y
el Patrón, Kimberly-Clark de Mexico, S.A. de C.V. y no forma parte de las
condiciones de trabajo y/o las prestaciones otorgadas por Kimberly-Clark de
Mexico, S.A. de C.V. y que cualquier modificación al Plan o su terminación no
constituye un cambio o impedimento de los términos y condiciones de la relación
de trabajo del Empleado.


Asimismo, el Empleado reconoce que su participación en el Plan es resultado de
una decisión unilateral y discrecional de Kimberly-Clark Corporation por lo
tanto, Kimberly-Clark Corporation se reserva el absoluto derecho de modificar
y/o terminar la participación del Empleado en cualquier momento y sin
responsabilidad alguna frente el Empleado.


Finalmente, el Empleado por este medio declara que no se reserva derecho o
acción alguna que ejercitar en contra de Kimberly-Clark Corporation por
cualquier compensación o daño en relación con las disposiciones del Plan o de
los beneficios derivados del Plan y por lo tanto, el Empleado otorga el más
amplio finiquito que en derecho proceda a Kimberly-Clark Corporation , sus
afiliadas, subsidiarias, oficinas de representación, sus accionistas,
funcionarios, agentes o representantes legales en relación con cualquier demanda
que pudiera surgir.


NEW ZEALAND


Securities Law Notice


The Employee will receive the following documents (in addition to this Appendix
A) in connection with the Award from the Corporation:


1.  
an Award Agreement which sets forth the terms and conditions of the Award grant;

 
2.  
a copy of the Corporation’s most recent annual report and most recent financial
reports have been made available to enable the Employee to make informed
decisions concerning the Award; and

 
3.  
a copy of the description of the Kimberly-Clark Corporation 2001 Equity
Participation Plan (“Description”) (i.e., the Corporation’s Form S-8 Plan
Prospectus under the U.S. Securities

 



 


 
 
 
15

--------------------------------------------------------------------------------

 

 
Act of 1933, as amended), and the Corporation will provide any attachments or
documents incorporated by reference into the Description upon written
request.  The documents incorporated by reference into the Description are
updated periodically.  Should the Employee request copies of the documents
incorporated by reference into the Description, the Corporation will provide the
Employee with the most recent documents incorporated by reference.

 
RUSSIA


Securities Law Notice


This Award Agreement, the Plan and all other materials the Employee may receive
regarding participation in the Plan do not constitute advertising or an offering
of securities in Russia.  The issuance of shares of common stock under the Plan
has not and will not be registered in Russia and hence the shares described in
any Plan-related documents may not be offered or placed in public circulation in
Russia.


Please note that, under the Russian law, the Employee is not permitted to sell
the Corporation’s shares directly to other Russian individuals and the Employee
is not permitted to bring share certificates into Russia.


SOUTH AFRICA


Tax Acknowledgment


By accepting the Award, the Employee agrees to notify the Employer of the amount
of any gain realized upon vesting of the Award.  If the Employee fails to advise
the Employer of the gain realized upon vesting, the Employee may be liable for a
fine.  The Employee will be responsible for paying any difference between the
actual tax liability and the amount withheld.


SPAIN


Labor Law Acknowledgment


By accepting the Award, the Employee acknowledges that he or she understands and
agrees to participation in the Plan and that he or she has received a copy of
the Plan.


The Employee understands that the Corporation has unilaterally, gratuitously and
discretionally decided to grant Awards under the Plan to individuals who may be
employees of the Corporation or its Affiliates throughout the world.  The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind the
Corporation or any of its Affiliates on an ongoing basis.  Consequently, the
Employee understands that any grant is given on the assumption and condition
that it shall not become a part of any employment contract (either with the
Corporation or any of its Affiliates) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever.  Further, the Employee understands and freely accepts that
there is no guarantee that any benefit whatsoever shall arise from any
gratuitous and discretionary grant since the future value of the Award and the
underlying shares is unknown and unpredictable.  In addition, the Employee
understands that this grant would not
 



 


 
 
 
16

--------------------------------------------------------------------------------

 

be made but for the assumptions and conditions referred to above; thus,  the
Employee understands, acknowledges and freely accepts that should any or all of
the assumptions be mistaken or should any of the conditions not be met for any
reason, then the Award shall be null and void.  
 
UNITED KINGDOM


Tax Acknowledgment


The following information supplements the information regarding Tax-Related
Items in the Acknowledgment of Conditions section of the Award Agreement:


If payment or withholding of the income tax due is not made within 90 days of
the event giving rise to the Tax-Related Items or such other period specified in
section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected Tax-Related Items shall constitute a
loan owed by the Employee to the Employer, effective on the Due Date.  The
Employee agrees that the loan will bear interest at the then-current Her
Majesty’s Revenue and Customs (“HMRC”) official rate; it will be immediately due
and repayable.  Notwithstanding the foregoing, if the Employee is an officer or
executive director (as within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended), the terms of this provision
will not apply to the Employee.  In the event that the Employee is an officer or
director, as defined above, and Tax-Related Items are not collected from or paid
by the Employee by the Due Date, the amount of any uncollected Tax-Related Items
may constitute a benefit to the Employee on which additional income tax and
National Insurance Contributions may be payable.  The Employee acknowledges the
Corporation or the Employer may recover it at any time thereafter by any of the
means referred to in the Award Agreement.  The Employee authorizes the
Corporation to withhold the transfer of any shares unless and until the loan is
repaid in full.  


VIETNAM


Exchange Control Notice


Notwithstanding anything to the contrary in the Award Agreement, due to
regulatory requirements in Vietnam, the Corporation reserves the right to force
the Employee to immediately sell all of the shares upon vesting of the Award,
upon notice to the Employee.
 
The Employee understands and agrees that due to exchange control laws in
Vietnam, the Employee will be required to immediately repatriate the cash
proceeds from the sale of shares to Vietnam.   The Employee further understand
that such repatriation of the cash proceeds may need to be effected through a
special exchange control account established by the Corporation or a parent,
subsidiary or Affiliate, and the Employee hereby consents and agrees that the
cash proceeds may be transferred to such special account prior to being
delivered to the Employee.



 


 
 
17

--------------------------------------------------------------------------------

 

KIMBERLY-CLARK CORPORATION
NONQUALIFIED STOCK OPTION
AWARD AGREEMENT








This Award, granted this _____ day of _________, _____, by Kimberly-Clark
Corporation, a Delaware corporation (hereinafter called the "Corporation"), is
subject to the terms and conditions of the 2001 Equity Participation Plan (the
“Plan”) and this Award Agreement, including any country-specific terms and
conditions contained in Appendix A to this Award Agreement.
W I T N E S S E T H:


WHEREAS, the Corporation has adopted the 2001 Equity Participation Plan (the
"Plan") to encourage those employees who materially contribute, by managerial,
scientific or other innovative means, to the success of the Corporation or of an
Affiliate, to acquire an ownership interest in the Corporation, thereby
increasing their motivation for and interest in the Corporation's or the
Affiliate's long-term success;


NOW, THEREFORE, it is agreed as follows:


 1.
Number of Shares Optioned; Option Price.  The Corporation grants to the Employee
the right and option to purchase in his own name, on the terms and conditions
hereinafter set forth, all or any part of an aggregate of the number of shares
of the $1.25 par value common stock of the Corporation, and at the purchase
price per share, as granted by the Committee on the date set forth above and as
reflected on the Merrill Lynch online site, or any successor system, via the
Grant Summary screen as the Options Granted and the Grant Price.  This option
shall not be an incentive stock option within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the "Code").



 2.           Exercise of Option.


 
(a)
Limitations on Exercise.  This option shall be subject to forfeiture until the
Employee becomes vested in such Awards according to the schedule set forth in
the Award Agreement.  This option shall not be exercisable until at least one
year has expired after the granting of this option, during which time the
Employee shall have been in the continuous employ of the Corporation or an
Affiliate; provided, however, that the option shall become exercisable
immediately in the event of a Qualified Termination of Employment of a
Participant, without regard to the limitations set forth below in this
subsection.  At any time during the period of this option after the end of the
first year, the Employee may purchase up to 30 percent of the shares covered by
this option; after the end of the second year, an additional 30 percent; and
after the end of the third year, the remaining 40 percent of the total number of
shares covered

 



 
 
1

--------------------------------------------------------------------------------

 

 
by the option, so that, upon the expiration of the third year, the Employee will
have become entitled to purchase all shares subject to this option; provided,,
however, that if the Employee's employment is terminated for any reason other
than death, Retirement, or Total and Permanent Disability, this option shall
only be exercisable for three months following such termination and only for the
number of shares which were exercisable on the date of such termination.  In no
event, however, may this option be exercised more than ten (10) years after the
date of its grant.

 
 
The above provisions of Section 2(a) notwithstanding, to the extent provided by
rules of the Committee referred to in the Plan (hereinafter referred to as the
"Committee"), this option is not exercisable during any period during which the
Employee's right to make deposits to the Kimberly-Clark Corporation Salaried
Employees Incentive Investment Plan is suspended pursuant to a provision of such
plan or rules adopted thereunder to comply with regulations regarding hardship
withdrawals promulgated by the Internal Revenue Service.

 
 
A termination of employment shall not be deemed to have occurred while an
Employee is on military leave or other bona fide leave of absence if the period
of such leave does not exceed six months, or if longer, so long as the Employee
retains a right to reemployment with the Corporation or an Affiliate under an
applicable statute or by contract.  For purposes of this subparagraph, a leave
of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Employee will return to perform services for the
Corporation or an Affiliate.  If the period of leave exceeds six months and the
Employee does not retain a right to reemployment under an applicable statute or
by contract, the employment relationship is deemed to terminate on the first
date immediately following such six-month period.  Notwithstanding the foregoing
sentence, where a leave of absence is due to any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than six months, where such
impairment causes the Employee to be unable to perform the duties of his or her
position of employment or any substantially similar position of employment, a
29-month period of absence is substituted for such six-month period in
determining whether a termination of employment shall be deemed to have
occurred.  A termination of employment with the Corporation or an Affiliate to
accept immediate reemployment with the Corporation or an Affiliate likewise
shall not be deemed to be a termination of employment for purposes of the
Plan.  An Employee who is classified as an intermittent employee shall be deemed
to have a termination of employment for purposes of the Plan.

 
 
(b)
Exercise after Death, Retirement, or Disability.  If the Employee dies, Retires
or becomes Totally and Permanently Disabled without having exercised this option
in full, the remaining portion of this option, determined without regard to the
limitations in subsection 2(a), may be exercised within the earlier of (i) three
years from the date of death or Total and Permanent Disability or five years
from the date of Retirement, as the case may be, or (ii) the remaining period of
this option.  In the case of an Employee who dies, this option may be exercised
by the person or persons to whom the Employee's rights under this option shall
pass by will or by applicable law or, if no such person has such rights, by his

 



 
 
2

--------------------------------------------------------------------------------

 

 
executor or administrator.

 
 
(c)
Method of Exercise.  This option shall be exercised by delivering to Merrill
Lynch, or other authorized agent of the Corporation, as set forth in their terms
and conditions of exercise, written notice of the number of shares with respect
to which option rights are being exercised and by paying in full the option
price of the shares at the time being acquired.  Payment may be made in cash or
in shares of the Corporation's common stock as set forth in the terms and
conditions of exercise.  The date of exercise shall be deemed to be the date of
receipt of the written notice and payment for the shares being purchased.  The
Employee shall have none of the rights of a stockholder with respect to shares
covered by such options until the Employee becomes record holder of such shares.

 
 
(d)
Payment of Withholding Taxes.  No shares of common stock may be purchased under
this option, unless prior to or simultaneously with such purchase, (i) the
Participant, (ii) in the event of his death, the person succeeding to his rights
hereunder or, (iii) in the event of a transfer of an option under Section 8
hereof, either the Participant, the Immediate Family Members or the entity
succeeding to his rights hereunder, shall pay to the Corporation such amount as
the Corporation advises is required under applicable federal, state or local
laws to withhold and pay over to governmental taxing authorities by reason of
the purchase of such shares of common stock pursuant to this option.  Other than
a purchase of shares pursuant to an option which had previously been transferred
under Section 8 hereof, payment of required withholding taxes may be made with
shares of the Corporation's common stock which otherwise would be distributable
upon exercise of the option, pursuant to the rules of the Committee.

 
 3.
Nontransferability.  Except as may otherwise be provided by the Committee, this
option shall be transferable only by will or by the laws of descent and
distribution, and during the Employee's lifetime shall be exercisable only by
him.



 4.
Compliance with Law.  No shares of common stock may be purchased under this
option, unless prior to the purchase thereof, the Corporation shall have
received an opinion of counsel to the effect that the issuance and sale of such
shares by the Corporation to the Employee will not constitute a violation of the
Securities Act of 1933, as amended.  As a condition of exercise, the Employee
shall, if requested by the Corporation, submit a written statement in form
satisfactory to counsel for the Corporation, to the effect that any shares of
common stock purchased upon exercise of this option will be purchased for
investment and not with a view to the distribution thereof within the meaning of
the Securities Act of 1933, as amended, and the Corporation shall have the
right, in its discretion, to cause the certificates representing shares of
common stock purchased hereunder to be appropriately legended to refer to such
undertaking or to any legal restrictions imposed upon the transferability
thereof by reason of such undertaking.

 
 
The option granted hereby is subject to the condition that if the listing,
registration or qualification of the shares subject hereto on any securities
exchange or under any state or federal law, or if the consent or approval of any
regulatory body shall be necessary as a condition of, or in connection with, the
granting of the option or the




 
 
3

--------------------------------------------------------------------------------

 

 
delivery or purchase of shares thereunder, such option may not be exercised in
whole or in part unless and until such listing, registration, qualification,
consent or approval shall have been effected or obtained.  The Corporation
agrees to use its best efforts to obtain any such requisite listing,
registration, qualification, consent or approval.


 5.
No Right of Continued Employment.  The granting of this option does not confer
upon the Employee any legal right to be continued in the employ of the
Corporation or its Affiliates, and the Corporation and its Affiliates reserve
the right to discharge the Employee whenever the interest of the Corporation or
its Affiliates may so require without liability to the Corporation or its
Affiliates, the Board of Directors of the Corporation or its Affiliates, or the
Committee, except as to any rights which may be expressly conferred on the
Employee under this option.

 
 6.
Discretion of the Corporation, Board of Directors and the Committee.  Any
decision made or action taken by the Corporation or by the Board of Directors of
the Corporation or by the Committee arising out of or in connection with the
construction, administration, interpretation and effect of this option shall be
within the absolute discretion of the Corporation, the Board of Directors of the
Corporation or the Committee, as the case may be, and shall be conclusive and
binding upon all persons.



 7.
Amendments.  The Committee may at any time alter or amend this option to the
extent (1) permitted by law, (2) permitted by the rules of any stock exchange on
which the common stock or any other security of the Corporation is listed, (3)
permitted under applicable provisions of the Securities Act of 1933, as amended,
the Securities Exchange Act of 1934, as amended (including rule 16b-3 thereof),
and (4) that such action would not result in the disallowance of a deduction to
the Corporation under section 162(m) of the Code or any successor section
(including the rules and regulations promulgated thereunder).  Notwithstanding
anything to the contrary contained herein, the Committee may not take any action
that would result in any amount payable under this option qualifying as
"applicable employee remuneration" as so defined for purposes of section 162(m)
of the Code.



 8.
Inalienability of Benefits and Interest.  This option and the rights and
privileges conferred hereby shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
such attempted action shall be void and no such benefit or interest shall be in
any manner liable for or subject to debts, contracts, liabilities, engagements,
or torts of the Employee.



 9.
Delaware Law to Govern.  All questions pertaining to the construction,
interpretation, regulation, validity and effect of the provisions of this option
shall be determined in accordance with the laws of the State of Delaware.



10.
Purchase of Common Stock.  The Corporation and its Affiliates may, but shall not
be required to, purchase shares of common stock of the Corporation for purposes
of satisfying the requirements of this option.  The Corporation and its
Affiliates shall have no obligation to retain and shall have the unlimited right
to sell or otherwise deal with for their own account, any shares of common stock
of the Corporation purchased for satisfying the requirements of this option.



11.
Notices.  Any notice to be given to the Corporation under this option shall be
addressed to the Corporation in care of its Treasurer located at the World




 
 
4

--------------------------------------------------------------------------------

 

 
Headquarters, and any notice to be given to the Employee under the terms of this
option may be addressed to him at his address as it appears on the Corporation's
records, or at such other address as either party may hereafter designate in
writing to the other.  Any such notice shall be deemed to have been duly given
if and when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, registered and deposited, postage and registry fee prepaid, in a post
office or branch post office regularly maintained by the United States
Government.



12.
Changes in Capitalization.  In the event there are any changes in the common
stock or the capitalization of the Corporation through a corporate transaction,
such as any merger, any acquisition through the issuance of capital stock of the
Corporation, any consolidation, any separation of the Corporation (including a
spin-off or other distribution of stock of the Corporation), any reorganization
of the Corporation (whether or not such reorganization comes within the
definition of such term in section 368 of the Code), or any partial or complete
liquidation by the Corporation, recapitalization, stock dividend, stock split or
other change in the corporate structure, appropriate adjustments and changes
shall be made by the Committee in (a) the number of shares and the option price
per share of stock subject to this option, and (b) such other provisions of this
option as may be necessary and equitable to carry out the foregoing purposes,
provided, however that no such adjustment or change may be made to the extent
that such adjustment or change will result in the disallowance of a deduction to
the Corporation under section 162(m) of the Code or any successor section.



13.
Effect on Other Plans.  All benefits under this option shall constitute special
compensation and shall not affect the level of benefits provided to or received
by the Employee (or the Employee's estate or beneficiaries) as part of any
employee benefit plan of the Corporation or an Affiliate.  This option shall not
be construed to affect in any way the Employee's rights and obligations under
any other plan maintained by the Corporation or an Affiliate on behalf of
employees.



14.
Successors.  This option shall be binding upon and inure to the benefit of any
successor or successors of the Corporation.



15.
Defined Terms.  Terms which are capitalized are defined herein or in the Plan
and have the same meaning set forth in the Plan, unless the context indicates
otherwise.



16.
For U.S. Employee’s Only.  A U.S. Employee who has not previously signed a
noncompete agreement has until the end of the one hundred twenty (120) day
period beginning from the date of grant of this option to sign and return the
Noncompete Agreement provided to such Employee.  If the U.S. Employee does not
sign and return the provided Noncompete Agreement on or before the end of such
one hundred twenty (120) day period then the grant of the right and option to
purchase the shares of common stock of the Corporation, as set forth in Section
1, shall not be binding on and shall be voidable by the Corporation, in which
case it shall have no further force or effect.



17.
Acceptance of Option terms and conditions.  An Employee has until the end of the
one hundred twenty (120) day period beginning from the date of grant of this
option to accept this Option Agreement.  If the Employee does not accept this
Option Agreement on or before the end of such one hundred twenty (120) day
period then the grant of the right and option to purchase the shares of common
stock of the Corporation, as set




 
 
5

--------------------------------------------------------------------------------

 

 
forth in Section 1, shall not be binding on and shall be voidable by the
Corporation, in which case it shall have no further force or effect.



 
Acknowledgment of Conditions



I understand and acknowledge the following conditions with respect to the award
granted to me under Kimberly-Clark Corporation’s 2001 Equity Participation Plan:


·  
The 2001 Equity Participation Plan (the “Plan”) is discretionary in nature and
Kimberly-Clark may cancel or terminate it at any time.  The grant of an option
is a one-time benefit and does not create any contractual or other right to
receive a grant of options or benefits in lieu of options in the future.  Future
grants, if any, will be at the sole discretion of Kimberly-Clark, including, but
not limited to, the timing of any grant, the number of option shares, vesting
provisions and the exercise price.

 
·  
My participation in the Plan is voluntary. The value of the option is an
extraordinary item of compensation outside the scope of my employment contract,
if any.  As such, the option is not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension, retirement or welfare benefits
or similar payments and in no event shall be considered as compensation for, or
relating in any way to, past services for the Corporation or my actual employer
(the “Employer”).

 
·  
Vesting of any option shares ceases upon termination of active employment for
any reason except as may otherwise be explicitly provided in the Plan document
and this Award Agreement, and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); the Committee shall have the
exclusive discretion to determine when I am no longer actively employed for
purposes of my this option.

 
·  
In consideration of the grant of this option, no claim or entitlement to
compensation or damages shall arise from termination of this option or
diminution in value of this option resulting from termination of my employment
by the Corporation or the Employer (for any reason whatsoever and whether or not
in breach of local labor laws) and I irrevocably release the Corporation and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by signing this Award Agreement, I shall be deemed irrevocably to have
waived my entitlement to pursue such claim.

 
·  
The future value of the underlying shares is unknown and cannot be predicted
with certainty.  If the underlying shares do not increase in value, the option
will have no value. If I exercise this option and obtain shares, the value of
those shares acquired upon exercise may increase or decrease in value, even
below the option price.

 
·  
Regardless of any action the Corporation or the Employer take with respect to
any or all income tax, social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), I acknowledge that the
ultimate liability for all Tax-Related Items legally due by me is and remains my
responsibility and that the Corporation and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this option, including, but not limited to, the
grant, vesting or exercise of this option, the subsequent

 



 
 
6

--------------------------------------------------------------------------------

 

 
sale of shares acquired pursuant to such exercise and the receipt of any
dividends; and (2) do not commit to structure the terms of the grant or any
aspect of this option to reduce or eliminate my liability for Tax-Related Items.

 
·  
Prior to the relevant taxable event, I shall pay or make adequate arrangements
satisfactory to the Corporation and/or the Employer to satisfy or account for
all Tax-Related Items. In this regard, I authorize the Corporation or the
Employer to withhold all applicable Tax-Related Items legally payable by me from
my wages or other cash compensation payable to me by the Corporation or the
Employer or from any equivalent cash payment received pursuant to the
option.  Alternatively, or in addition, if permissible under local law, the
Corporation or the Employer may, in their sole discretion, (i) sell or arrange
for the sale of shares to be issued upon exercise to satisfy Tax-Related Items,
and/or (ii) withhold in shares, provided that the Corporation and the Employer
shall withhold only the amount of shares necessary to satisfy the minimum
withholding amount or any such amount as described by the Corporation not to
result in adverse accounting consequences.  If the obligation for Tax-Related
Items is satisfied by withholding in shares, I am deemed to have been issued the
full number of shares subject to the option, notwithstanding that a number of
shares is held back solely for the purpose of paying Tax-Related Items.  I shall
pay to the Corporation or to the Employer any amount of Tax-Related Items that
the Corporation or the Employer may be required to withhold as a result of my
exercise of the option, the vesting of the option, the receipt of an equivalent
cash payment, or the sale of shares that cannot be satisfied by the means
previously described. The Corporation may refuse to honor the exercise or
deliver shares to me if I fail to comply with my obligation in connection with
the Tax-Related Items as described herein.

 
·  
The Corporation is not providing any tax, legal or financial advice, nor is the
Corporation making any recommendations regarding my participation in the Plan,
or my acquisition or sale of the underlying shares.  I am hereby advised to
consult with my own personal tax, legal and financial advisors regarding my
participation in the Plan before taking any action related to the Plan.

 
·  
Data Privacy.  I hereby explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of my personal data as described
in this Agreement and any other this option grant materials by and among, as
applicable, the Employer, the Corporation and its subsidiaries and Affiliates
for the exclusive purpose of implementing, administering and managing my
participation in the Plan.

 
 
I understand that the Corporation and the Employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Corporation, details of all options or any other entitlement to
shares of common stock awarded, canceled, exercised, vested, unvested or
outstanding in my favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).



 
I understand that Data will be transferred to a broker, or such other stock plan
service provider as may be selected by the Corporation in the future, which is
assisting the Corporation with the implementation, administration and management
of the Plan.  I understand that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may

 



 
 
7

--------------------------------------------------------------------------------

 


 
have different data privacy laws and protections than my country.  I understand
that I may request a list with the names and addresses of any potential
recipients of the Data by contacting my local human resources representative.  I
authorize the Company, the broker and any other possible recipients which may
assist the Corporation (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing my participation in the Plan.  I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan.  I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative.  I understand, however, that refusing
or withdrawing my consent may affect my ability to participate in the Plan.  For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.

 
·  
My option may not be assigned, sold, encumbered, or in any way transferred or
alienated.

 
·  
The Plan is governed by and subject to U.S. law.  Interpretation of the Plan and
my rights under the Plan will be governed by provisions of U.S. law.  For
purposes of litigating any dispute that arises under this grant or the
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Delaware, U.S.A. and agree that such litigation shall be conducted in
the federal courts for the United States for the Northern District of Texas,
where this grant is made and/or to be performed.

 
·  
I understand that I am solely responsible for obtaining/providing whatever
exchange control approvals, permits, licenses or notices, which may be necessary
for me to exercise my option, acquire the shares or to hold or sell the shares
subject to the option or restricted share unit award. Neither Kimberly-Clark nor
its Affiliates will be responsible for obtaining such approvals, licenses or
permits, or for making any such notices, nor will Kimberly-Clark or its
Affiliates be liable for any fines or penalties I may incur for failure to
obtain any required approvals, permits or licenses or to make any required
notices.

 
·  
If I have received this Agreement or any other document related to the Plan
translated into a language other than English and if the translated version is
different than the English version, the English version will control, unless
otherwise prescribed by local law.

 
·  
The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.

 
·  
I recognize that the grant of this option is not an element of my normal or
expected compensation and I acknowledge that I have no future rights to option
grants under this or any other plans offered by Kimberly-Clark, including but
not limited to, upon termination of the Plan or upon severance of my employment.

 
Conclusion and Acceptance


I accept this grant via electronic signature by clicking  the "Accept" icon and
certify that I have



 
 
8

--------------------------------------------------------------------------------

 

read, understand and agree to the terms and conditions of the 2001 Equity
Participation Plan (the "Plan"), the provisions of the applicable agreements and
all other applicable documents (including any country-specific terms applicable
to my grant).  I hereby authorize my employer to furnish Kimberly-Clark (and any
agent administering the Plan or providing recordkeeping services) with such
information and data as it shall request in order to facilitate the grant of
options and enable administration of the Plan and I understand that such
information shall be used only as long and to the extent necessary to administer
my participation in the Plan. I agree that my participation in the Plan and the
awards granted to me under the Plan will be governed solely by provisions of
U.S. law. 



 
 
9

--------------------------------------------------------------------------------

 

KIMBERLY-CLARK CORPORATION
NONQUALIFIED STOCK OPTION
AWARD AGREEMENT


APPENDIX A




This Appendix A includes additional terms and conditions that govern this option
granted to the Employee under the Plan if the Employee resides in one of the
countries listed below.  Certain capitalized terms used but not defined in this
Appendix A have the meanings set forth in the Plan and/or the Award Agreement.


AUSTRALIA


Securities Law Notice


If the Employee acquires shares of the Corporation’s common stock pursuant to
this option and the Employee offers his or her shares of the Corporation’s
common stock for sale to a person or entity resident in Australia, the offer may
be subject to disclosure requirements under Australian law.  The Employee should
obtain legal advice on his or her disclosure obligations prior to making any
such offer.


CANADA


Form of Payment


Notwithstanding anything in the Plan or the Award Agreement to the contrary, the
Employee is prohibited from surrendering shares of common stock that he or she
already owns or attesting to the ownership of shares to pay the option price or
any Tax-Related Items in connection with this option.


Language Consent


The parties acknowledge that it is their express wish that the Award Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaries
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.


Securities Law Notice


The Employee is permitted to sell shares acquired through the Plan through the
designated broker appointed under the Plan, if any, provided the resale of
shares acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the shares are listed.  The
Corporation’s shares are currently listed on New York Stock Exchange.


CHINA


Method of Exercise
 



 
 
10

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary in the Award Agreement, due to
regulatory requirements in China, the Employee must exercise this option using
the cashless exercise method.  To complete a full cashless exercise, the
Employee should notify a licensed securities broker acceptable to the
Corporation to: (i) sell all of the shares upon exercise; (ii) use the proceeds
to pay the option price,  brokerage fees and any applicable Tax-Related Items;
and (iii) remit the balance in cash to the Employee.  If the Employee does not
complete this procedure, the Corporation may refuse to allow the Employee to
exercise this option. The Corporation reserves the right to provide the Employee
with additional methods of exercise depending on local developments.
 
Repatriation Acknowledgment and Consent
 
The Employee understands and agrees that due to exchange control laws in China,
the Employee will be required to immediately repatriate the cash proceeds from
the sale of shares to China.  The Employee further understand that such
repatriation of the cash proceeds may need to be effected through a special
exchange control account established by the Corporation or a parent, subsidiary
or Affiliate, and the Employee hereby consents and agrees that the cash proceeds
may be transferred to such special account prior to being delivered to the
Employee.


INDIA


Fringe Benefit Tax


By accepting this option and participating in the Plan, the Employee consents
and agrees to assume any and all liability for fringe benefit tax that may be
payable by the Employee or the Employer in connection with the Plan upon request
of the Corporation and at the Corporation’s sole discretion.  The Employee
understands that the grant of this option and participation in the Plan is
contingent upon his or her agreement to assume liability for fringe benefit tax
payable on the shares of common stock acquired under the Plan if the Corporation
so requests.


Further, by accepting this option and participating in the Plan, the Employee
agrees that the Corporation and/or the Employer may collect fringe benefit tax
from the Employee by any of the means set forth in the Acknowledgment of
Conditions section of the Award Agreement or any other reasonable method
established by the Corporation.  The Employee also agrees to execute any other
consents or elections required to accomplish the foregoing, promptly upon
request of the Corporation.


ITALY


Method of Exercise


Notwithstanding anything to the contrary in the Award Agreement, due to
regulatory requirements in Italy, the Employee must exercise this option using
the cashless exercise method.  To complete a full cashless exercise, the
Employee should notify a licensed securities broker acceptable to the
Corporation to: (i) sell all of the shares upon exercise; (ii) use the proceeds
to pay the option price, brokerage fees and any applicable Tax-Related Items;
and (iii) remit the balance in cash to the Employee.  If the Employee does not
complete this procedure, the Corporation may refuse to allow the Employee to
exercise this option. The Corporation reserves the right to provide the Employee
with additional methods of exercise
 



 
 
11

--------------------------------------------------------------------------------

 

depending on local developments.
 
Data Privacy Notice and Consent.


This provision replaces in its entirety the data privacy in the Award Agreement:


The Employee hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of his or her
personal data as described in this section of this Appendix A by and among, as
applicable, the Employer, the Corporation and any Affiliate for the exclusive
purpose of implementing, administering, and managing the Employee’s
participation in the Plan.


The Employee understands that the Employer, the Corporation and any Affiliate
hold certain personal information about him or her, including, but not limited
to, the Employee’s name, home address and telephone number, date of birth,
social insurance or other identification number, salary, nationality, job title,
any shares of common stock or directorships held in the Corporation or any
Affiliate, details of all options, or any other entitlement to shares of common
stock awarded, canceled, exercised, vested, unvested or outstanding in the
Employee’s favor, for the exclusive purpose of implementing, managing and
administering the Plan (“Data”).


The Employee also understands that providing the Corporation with Data is
necessary for the performance of the Plan and that his or her refusal to provide
such Data would make it impossible for the Corporation to perform its
contractual obligations and may affect the Employee’s ability to participate in
the Plan.  The Controller of personal data processing is Kimberly-Clark
Corporation  with registered offices at 351 Phelps Drive, Irving, Texas  75038,
United States of America, and, pursuant to Legislative Decree no. 196/2003, its
representative in Italy is Kimberly-Clark s.r.l. at Via Della Rocca, 49, Torino,
Italy.


The Employee understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan.  The Employee understands that Data
may also be transferred to the Corporation’s independent registered public
accounting firm.  The Employee further understand that the Corporation and/or
any Affiliate  will transfer Data among themselves as necessary for the purpose
of implementing, administering and managing the Employee’s participation in the
Plan, and that the Corporation and/or any Affiliate may each further transfer
Data to third parties assisting the Corporation in the implementation,
administration, and management of the Plan, including any requisite transfer of
Data to a broker or other third party with whom the Employee may elect to
deposit any shares of common stock acquired under the Plan.  Such recipients may
receive, possess, use, retain, and transfer Data in electronic or other form,
for the purposes of implementing, administering, and managing the Employee’s
participation in the Plan.  The Employee understands that these recipients may
be located in or outside the European Economic Area, such as in the United
States or elsewhere.  Should the Corporation exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has completed all
the necessary legal obligations connected with the management and administration
of the Plan.


The Employee understands that Data processing related to the purposes specified



 
 
12

--------------------------------------------------------------------------------

 

above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.


The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Employee’s
consent thereto as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan.  The Employee understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, he or she has the right to, including but not limited to,
access, delete, update, correct, or terminate, for legitimate reason, the Data
processing.  Furthermore, the Employee is aware that Data will not be used for
direct marketing purposes.  In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting the Employee’s local
human resources representative.


Plan Document Acknowledgment


In accepting the grant of this option, the Employee acknowledges that he or she
has received a copy of the Plan and the Award Agreement and has reviewed the
Plan and the Award Agreement, including this Appendix A, in their entirety and
fully understands and accepts all provisions of the Plan and the Award
Agreement, including this Appendix A.


The Employee acknowledges that he or she has read and specifically and expressly
approves the following sections of the Award Agreement: Section 2(d) on Payment
of Withholding Taxes; Section 5 on No Right of Continued Employment; Section 9
on Delaware Law to Govern; the section on Acknowledgment of Conditions; and the
Data Privacy Notice and Consent section included in this Appendix A.


MEXICO


Labor Law Policy and Acknowledgment


In accepting the grant of this option, the Employee expressly recognizes that
Kimberly-Clark Corporation, with registered offices at 351 Phelps Drive, Irving,
Texas  75038, United States of America, is solely responsible for the
administration of the Plan and that the Employee’s participation in the Plan and
acquisition of shares of common stock do not constitute an employment
relationship between the Employee and the Corporation since the Employee is
participating in the Plan on a wholly commercial basis and his or her sole
Employer is Kimberly-Clark de Mexico, S.A. de C.V.  Based on the foregoing, the
Employee expressly recognizes that the Plan and the benefits that he or she may
derive from participating in the Plan do not establish any rights between the
Employee and the Employer, Kimberly-Clark de Mexico, S.A. de C.V. and do not
form part of the employment conditions and/or benefits provided by
Kimberly-Clark de Mexico, S.A. de C.V., and any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of the Employee’s employment.


The Employee further understands that his or her participation in the Plan is as
a result of a unilateral and discretionary decision of the Corporation;
therefore, Kimberly-Clark Corporation reserves the absolute right to amend
and/or discontinue the Employee’s participation at any



 
 
13

--------------------------------------------------------------------------------

 

time without any liability to the Employee.


Finally, the Employee hereby declares that he or she does not reserve to him- or
herself any action or right to bring any claim against Kimberly-Clark
Corporation for any compensation or damages regarding any provision of the Plan
or the benefits derived under the Plan, and the Employee therefore grants a full
and broad release to the Corporation,  its Affiliates, branches, representation
offices, its shareholders, officers, agents, or legal representatives with
respect to any claim that may arise.


Política Laboral y Reconocimiento/Aceptación


Al aceptar el otorgamiento de la Opción de Compra de Acciones y/o Acciones
Diferidas, el Empleado expresamente reconoce que Kimberly-Clark Corporation con
oficinas registradas en 351 Phelps Drive, Irving, Texas  75038, U.S.A., es la
única responsable por la administración del Plan y que la participación del
Empleado en el Plan y en su caso la adquisición de las Opciones de Compra de
Acciones o Acciones no constituyen ni podrán interpretarse como una relación de
trabajo entre el Empleado y Kimberly-Clark Corporation, ya que el Empleado
participa en el Plan en un marco totalmente comercial y su único Patrón lo es
Kimberly-Clark de Mexico, S.A. de C.V. con domicilio en Kimberly-Clark de
Mexico, S.A. de C.V. Mexico.  Derivado de lo anterior, el Empleado expresamente
reconoce que el Plan y los beneficios que pudieran derivar de la participación
en el Plan no establecen derecho alguno entre el Empleado y el Patrón,
Kimberly-Clark de Mexico, S.A. de C.V. y no forma parte de las condiciones de
trabajo y/o las prestaciones otorgadas por Kimberly-Clark de Mexico, S.A. de
C.V. y que cualquier modificación al Plan o su terminación no constituye un
cambio o impedimento de los términos y condiciones de la relación de trabajo del
Empleado.


Asimismo, el Empleado reconoce que su participación en el Plan es resultado de
una decisión unilateral y discrecional de Kimberly-Clark Corporation por lo
tanto, Kimberly-Clark Corporation se reserva el absoluto derecho de modificar
y/o terminar la participación del Empleado en cualquier momento y sin
responsabilidad alguna frente el Empleado.


Finalmente, el Empleado por este medio declara que no se reserva derecho o
acción alguna que ejercitar en contra de Kimberly-Clark Corporation por
cualquier compensación o daño en relación con las disposiciones del Plan o de
los beneficios derivados del Plan y por lo tanto, el Empleado otorga el más
amplio finiquito que en derecho proceda a Kimberly-Clark Corporation , sus
afiliadas, subsidiarias, oficinas de representación, sus accionistas,
funcionarios, agentes o representantes legales en relación con cualquier demanda
que pudiera surgir.


NEW ZEALAND


Securities Law Notice


The Employee will receive the following documents (in addition to this Appendix
A) in connection with this option from the Corporation:


1.  
an Award Agreement which sets forth the terms and conditions of the option
grant;

 
2.  
a copy of the Corporation’s most recent annual report and most recent financial
reports have been made available to enable the Employee to make informed
decisions concerning this option; and

 



 
 
14

--------------------------------------------------------------------------------

 

3.  
a copy of the description of the Kimberly-Clark Corporation 2001 Equity
Participation Plan (“Description”) (i.e., the Corporation’s Form S-8 Plan
Prospectus under the U.S. Securities Act of 1933, as amended), and the
Corporation will provide any attachments or documents incorporated by reference
into the Description upon written request.  The documents incorporated by
reference into the Description are updated periodically.  Should the Employee
request copies of the documents incorporated by reference into the Description,
the Corporation will provide the Employee with the most recent documents
incorporated by reference.

 
RUSSIA


Securities Law Notice


This Award Agreement, the Plan and all other materials the Employee may receive
regarding participation in the Plan do not constitute advertising or an offering
of securities in Russia.  The issuance of shares of common stock under the Plan
has not and will not be registered in Russia and hence the shares described in
any Plan-related documents may not be offered or placed in public circulation in
Russia.


Please note that, under the Russian law, the Employee is not permitted to sell
the Corporation’s shares directly to other Russian individuals and the Employee
is not permitted to bring share certificates into Russia.


SOUTH AFRICA


Tax Acknowledgment


By accepting this Option, the Employee agrees to notify the Employer of the
amount of any gain realized upon exercise of this Option.  If the Employee fails
to advise the Employer of the gain realized upon exercise, the Employee may be
liable for a fine.  The Employee will be responsible for paying any difference
between the actual tax liability and the amount withheld.


If the Employee uses cash to exercise this Option and purchase shares, rather
then a cashless exercise method, the Employee must first obtain a “Tax Clearance
Certificate (in Respect of Foreign Investment)” from the South African Reserve
Service.  The Employee must also complete a transfer of funds application form
to transfer the funds.  The Tax Clearance Certificate should be presented to a
dealer of the Exchange Control Department of the South Africa Reserve Bank (it
is likely that the Employee’s bank will qualify as such a dealer), together with
a completed application form to transfer funds.  No transfer of funds may be
completed unless the original Tax Clearance Certificate bears the official stamp
and signature of the Office of Receiver of Revenue of the South African Reserve
Service.


SPAIN


Labor Law Acknowledgment


By accepting this Option, the Employee acknowledges that he or she understands
and agrees to participation in the Plan and that he or she has received a copy
of the Plan.


The Employee understands that the Corporation has unilaterally, gratuitously and
discretionally decided to grant Options under the Plan to individuals who may be
employees of
 



 
 
15

--------------------------------------------------------------------------------

 

the Corporation or its Affiliates throughout the world.  The decision is a
limited decision that is entered into upon the express assumption and condition
that any grant will not economically or otherwise bind the Corporation or any of
its Affiliates on an ongoing basis.  Consequently, the Employee understands that
any grant is given on the assumption and condition that it shall not become a
part of any employment contract (either with the Corporation or any of its
Affiliates) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right
whatsoever.  Further, the Employee understands and freely accepts that there is
no guarantee that any benefit whatsoever shall arise from any gratuitous and
discretionary grant since the future value of this Option and the underlying
shares is unknown and unpredictable.  In addition, the Employee understands that
this grant would not be made but for the assumptions and conditions referred to
above; thus,  the Employee understands, acknowledges and freely accepts that
should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, then this Option shall be null and void.
 
UNITED KINGDOM


Tax Acknowledgment


The following information supplements the information regarding Tax-Related
Items in the Acknowledgment of Conditions section of the Award Agreement:


If payment or withholding of the income tax due is not made within 90 days of
the event giving rise to the Tax-Related Items or such other period specified in
section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected Tax-Related Items shall constitute a
loan owed by the Employee to the Employer, effective on the Due Date.  The
Employee agrees that the loan will bear interest at the then-current Her
Majesty’s Revenue and Customs (“HMRC”) official rate; it will be immediately due
and repayable.  Notwithstanding the foregoing, if the Employee is an officer or
executive director (as within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended), the terms of this provision
will not apply to the Employee.  In the event that the Employee is an officer or
director, as defined above, and Tax-Related Items are not collected from or paid
by the Employee by the Due Date, the amount of any uncollected Tax-Related Items
may constitute a benefit to the Employee on which additional income tax and
National Insurance Contributions may be payable.   The Employee acknowledges the
Corporation or the Employer may recover it at any time thereafter by any of the
means referred to in the Award Agreement.  The Employee authorizes the
Corporation to withhold the transfer of any shares unless and until the loan is
repaid in full.


VIETNAM


Method of Exercise


Notwithstanding anything to the contrary in the Award Agreement, due to
regulatory requirements in Vietnam, the Employee must exercise this Option using
the cashless exercise method.  To complete a full cashless exercise, the
Employee should notify a licensed securities broker acceptable to the
Corporation to: (i) sell all of the shares upon exercise; (ii) use the proceeds
to pay the option price,  brokerage fees and any applicable Tax-Related Items;
and (iii) remit the balance in cash to the Employee.  If the Employee does not
complete this procedure, the Corporation may refuse to allow the Employee to
exercise this Option. The Corporation reserves the right to provide the Employee
with additional methods of exercise
 



 
 
16

--------------------------------------------------------------------------------

 

depending on local developments.
 
Repatriation Acknowledgment and Consent
 
The Employee understands and agrees that due to exchange control laws in
Vietnam, the Employee will be required to immediately repatriate the cash
proceeds from the sale of shares to Vietnam. The Employee further understand
that such repatriation of the cash proceeds may need to be effected through a
special exchange control account established by the Corporation or a parent,
subsidiary or Affiliate, and the Employee hereby consents and agrees that the
cash proceeds may be transferred to such special account prior to being
delivered to the Employee.







 
 
17

--------------------------------------------------------------------------------

 

KIMBERLY-CLARK CORPORATION
TIME-VESTED RESTRICTED SHARE UNIT
____ AWARD AGREEMENT




This Award, granted this ____ day of _____, ____, by Kimberly-Clark Corporation,
a Delaware corporation (hereinafter called the "Corporation"), subject to the
terms and conditions of the 2001 Equity Participation Plan (the “Plan”) and the
Award Agreement, including any country-specific terms contained in Appendix A to
this Award Agreement.
W I T N E S S E T H:


WHEREAS, the Corporation has adopted the 2001 Equity Participation Plan (the
"Plan") to encourage those employees who materially contribute, by managerial,
scientific or other innovative means, to the success of the Corporation or of an
Affiliate, to acquire an ownership interest in the Corporation, thereby
increasing their motivation for and interest in the Corporation's or the
Affiliate's long-term success;


NOW, THEREFORE, it is agreed as follows:


 1.
Number of Share Units Granted.  The Corporation hereby grants to the Employee
the right to receive _________ Time-Vested Restricted Share Units of the $1.25
par value common stock of the Corporation, subject to the terms, conditions and
restrictions set forth herein and in the Plan.



 2.           Transferability Restrictions.


 
(a)
Restricted Period.  During the Restricted Period, the Employee may not sell,
assign, transfer, or otherwise dispose of, or mortgage, pledge or otherwise
encumber the Award.  The Restricted Share Units shall be subject to forfeiture
until the Employee becomes vested in such Awards according to the following
schedule:

 
 
33% of the Restricted Share Units shall vest on ______________

 
33% of the Restricted Share Units shall vest on ______________

 
34% of the Restricted Share Units shall vest on ______________



 
The Restricted Period shall begin on the date of the granting of this Award, and
shall end upon the vesting of the Award according to the schedule set forth
above.  Holders of Awards shall have none of the rights of a shareholder with
respect to such shares including, but not limited to, any right to receive
dividends in cash or other property or other distribution or rights in respect
of such shares except as otherwise provided in this Agreement, nor to vote such
shares as the record owner thereof.



 
Holders of Restricted Share Units shall have none of the rights of a shareholder
with respect to such shares.  For example, holders of Restricted Share Units




 
 
1

--------------------------------------------------------------------------------

 
 
 
shall not have any right to receive dividends in cash or other property or other
distribution or rights in respect of such shares, nor to vote such shares as the
record owner thereof.  During the Restricted Period, the Employee will be
credited with dividends, equivalent in value to those declared and paid on
shares of Common Stock, on all Restricted Share Units granted under this
Award.  These dividends will be regarded as having been reinvested in Restricted
Share Units on the date of the Common Stock dividend payments based on the then
Fair Market Value of the Common Stock thereby increasing the number of
Restricted Share Units held by the Employee.  The Corporation shall not be
required to segregate any cash or other property of the Corporation.  Any
amounts which become payable to an Employee shall be paid from the general
assets of the Corporation.


 
(b)
Termination of Employment.  Employee shall forfeit any unvested Award upon
termination of employment unless such termination (i) is due to a Qualified
Termination of Employment, or (ii) if more than six months after the date of
grant, due to death, Total and Permanent Disability, or the shutdown or
divestiture of a business unit.  A termination of employment shall not be deemed
to have occurred while an Employee is on military leave or other bona fide leave
of absence if the period of such leave does not exceed six months, or if longer,
so long as the Employee retains a right to reemployment with the Corporation or
an Affiliate under an applicable statute or by contract.  For purposes of this
subparagraph, a leave of absence constitutes a bona fide leave of absence only
if there is a reasonable expectation that the Employee will return to perform
services for the Corporation or an Affiliate.  If the period of leave exceeds
six months and the Employee does not retain a right to reemployment under an
applicable statute or by contract, the employment relationship is deemed to
terminate on the first date immediately following such six-month
period.  Notwithstanding the foregoing sentence, where a leave of absence is due
to any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than six months, where such impairment causes the Employee to be unable to
perform the duties of his or her position of employment or any substantially
similar position of employment, a 29-month period of absence is substituted for
such six-month period in determining whether a termination of employment shall
be deemed to have occurred.  A termination of employment with the Corporation or
an Affiliate to accept immediate reemployment with the Corporation or an
Affiliate likewise shall not be deemed to be a termination of employment for
purposes of the Plan.  An Employee who is classified as an intermittent employee
shall be deemed to have a termination of employment for purposes of the
Plan.  Notwithstanding anything in this Plan to the contrary, a termination of
employment with respect to any Restricted Share Units that are required to meet
the requirements of Section 409A of the Code and the regulations thereunder
shall not be deemed to be a termination of employment for purposes of the Plan
if it is anticipated that the level of bona fide services the Employee would
perform after such date would continue at a rate equal to more than 20 percent
of the average level of bona fide services performed over the immediately
preceding 36-month period (or the full period of services to the Corporation or
an Affiliate if the Employee has been providing such services less than 36
months).




 


 
 
 
2

--------------------------------------------------------------------------------

 



 
(c)
Death or Total and Permanent Disability.  In the event that more than six months
after the date of grant the Employee’s termination of employment is due to death
or Total and Permanent Disability, it shall result in pro rata vesting, as
determined by the Committee, and the number of shares that are considered to
vest shall be prorated for the number of full months of employment during the
Restricted Period prior to the Participant’s termination of employment, and
shall be paid within 90 days following the Participant’s termination of
employment.



 
(d)
Shutdown or Divestiture.  In the event that more than six months after the date
of grant the Employee’s termination of employment is due to the shutdown or
divestiture of the Corporation’s or its Affiliate’s business it shall result in
pro rata vesting, as determined by the Committee, and the number of shares that
are considered to vest shall be determined at the end of the Restricted Period,
prorated for the number of full years of employment during the Restricted Period
prior to the Participant’s termination of employment, and shall be paid within
90 days following the end of the Restricted Period.



 
(e)
Qualified Termination of Employment.  In the event of a Qualified Termination of
Employment all restrictions will lapse and the shares will become fully vested
and shall be paid within 10 days following the last day of employment of the
Employee with the Corporation.

 
 
(f)
Payment of Awards.  The payment of the Award shall be made in shares of Common
Stock.  Except as may otherwise be provided in subparagraph 2(e), the payment of
an Award shall be made within 70 days following the date of vesting of the Award
under the previous subparagraphs.



 
(g)
Payment of Withholding Taxes.  No shares of Common Stock, nor any cash payment,
may be delivered under this Award, unless prior to or simultaneously with such
issuance, the Employee or, in the event of his death, the person succeeding to
his rights hereunder, shall pay to the Corporation such amount as the
Corporation advises is required under applicable federal, state or local laws to
withhold and pay over to governmental taxing authorities by reason of the
delivery of such shares of Common Stock and any cash payment pursuant to this
Award.  The Corporation may, in its discretion, withhold payment of required
withholding taxes with cash or shares of Common Stock which otherwise would be
delivered following the date of vesting of the Award under this paragraph 2.



 3.
Nontransferability. Neither the Award nor the Employee’s right to receive
payment for vested Awards may be assigned or transferred except upon the death
of the Employee (i) by will, (ii) by the laws of descent and distribution or
(iii) pursuant to a designation by




 


 
 
 
3

--------------------------------------------------------------------------------

 

 
the Employee of a beneficiary or beneficiaries, provided that no such
designation shall be effective unless filed with the Committee prior to the
death of such Employee.



 4.
Compliance with Law.  No payment may be made under this Award, unless prior to
the issuance thereof, the Corporation shall have received an opinion of counsel
to the effect that this Award by the Corporation to the Employee will not
constitute a violation of the Securities Act of 1933, as amended.  As a
condition of this Award, the Employee shall, if requested by the Corporation,
submit a written statement in form satisfactory to counsel for the Corporation,
to the effect that any shares received under this Award shall be for investment
and not with a view to the distribution thereof within the meaning of the
Securities Act of 1933, as amended, and the Corporation shall have the right, in
its discretion, to cause the certificates representing shares hereunder to be
appropriately legended to refer to such undertaking or to any legal restrictions
imposed upon the transferability thereof by reason of such undertaking.

 
 
The Award granted hereby is subject to the condition that if the listing,
registration or qualification of the shares subject hereto on any securities
exchange or under any state or federal law, or if the consent or approval of any
regulatory body shall be necessary as a condition of, or in connection with, the
granting of the Award or the delivery of shares thereunder, such shares may not
be delivered unless and until such listing, registration, qualification, consent
or approval shall have been effected or obtained.  The Corporation agrees to use
its best efforts to obtain any such requisite listing, registration,
qualification, consent or approval.



 
The Employee is solely responsible for obtaining/providing whatever exchange
control approvals, permits, licenses, or notices, which may be necessary for the
Employee to hold the Award, or to receive any payment of cash or shares or to
hold or sell the shares subject to the Award, if any.  Neither Kimberly-Clark
nor its Affiliates will be responsible for obtaining any such approvals,
licenses or permits, or for making any such notices, nor will the Corporation
nor its Affiliates be liable for any fines or penalties the Employee may incur
for failure to obtain any required approvals, permits or licenses or to make any
required notices.


 5.
No Right of Continued Employment.  The granting of this Award does not confer
upon the Employee any legal right to be continued in the employ of the
Corporation or its Affiliates, and the Corporation and its Affiliates reserve
the right to discharge the Employee whenever the interest of the Corporation or
its Affiliates may so require without liability to the Corporation or its
Affiliates, the Board of Directors of the Corporation or its Affiliates, or the
Committee, except as to any rights which may be expressly conferred on the
Employee under this Award.



 6.
Discretion of the Corporation, Board of Directors and the Committee.  Any
decision made or action taken by the Corporation or by the Board of Directors of
the Corporation or by the Committee arising out of or in connection with the
construction, administration, interpretation and effect of this Award shall be
within the absolute discretion of the Corporation, the Board of Directors of the
Corporation or the Committee, as the case may be, and shall be conclusive and
binding upon all persons.



 7.
Inalienability of Benefits and Interest.  This Award and the rights and
privileges conferred hereby shall not be subject in any manner to anticipation,
alienation, sale,




 


 
 
 
4

--------------------------------------------------------------------------------

 

 
transfer, assignment, pledge, encumbrance or charge, and any such attempted
action shall be void and no such benefit or interest shall be in any manner
liable for or subject to debts, contracts, liabilities, engagements, or torts of
the Employee.



 8.
Delaware Law to Govern.  The Plan is governed by and subject to the laws of the
United States of America.  All questions pertaining to the construction,
interpretation, regulation, validity and effect of the provisions of this Award
and any rights under the Plan shall be determined in accordance with the laws of
the State of Delaware.



 9.
Purchase of Common Stock.  The Corporation and its Affiliates may, but shall not
be required to, purchase shares of Common Stock of the Corporation for purposes
of satisfying the requirements of this Award.  The Corporation and its
Affiliates shall have no obligation to retain and shall have the unlimited right
to sell or otherwise deal with for their own account, any shares of common stock
of the Corporation purchased for satisfying the requirements of this Award.



10.
Notices.  Any notice to be given to the Corporation under this Award shall be
addressed to the Corporation in care of its Director of Compensation located at
the World Headquarters, and any notice to be given to the Employee under the
terms of this Award may be addressed to him at his address as it appears on the
Corporation's records, or at such other address as either party may hereafter
designate in writing to the other.  Any such notice shall be deemed to have been
duly given if and when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, registered and deposited, postage and registry fee
prepaid, in a post office or branch post office regularly maintained by the
United States Government.



11.
Changes in Capitalization.  In the event there are any changes in the common
stock or the capitalization of the Corporation through a corporate transaction,
such as any merger, any acquisition through the issuance of capital stock of the
Corporation, any consolidation, any separation of the Corporation (including a
spin-off or other distribution of stock of the Corporation), any reorganization
of the Corporation (whether or not such reorganization comes within the
definition of such term in section 368 of the Code), or any partial or complete
liquidation by the Corporation, recapitalization, stock dividend, stock split or
other change in the corporate structure, appropriate adjustments and changes
shall be made by the Committee in (a) the number of shares subject to this
Award, and (b) such other provisions of this Award as may be necessary and
equitable to carry out the foregoing purposes.



12.
Effect on Other Plans.  All benefits under this Award shall constitute special
compensation and shall not affect the level of benefits provided to or received
by the Employee (or the Employee's estate or beneficiaries) as part of any
employee benefit plan of the Corporation or an Affiliate.  This Award shall not
be construed to affect in any way the Employee's rights and obligations under
any other plan maintained by the Corporation or an Affiliate on behalf of
employees.



13.
Discretionary Nature of Award.  The grant of an Award is a one-time benefit and
does not create any contractual or other right to receive a grant of Awards or
benefits in lieu of Awards in the future.  Future grants, if any, will be at the
sole discretion of Kimberly-Clark, including, but not limited to, the timing of
any grant, the number of Restricted Share Units and vesting provisions.  The
value of the Award is an




 


 
 
 
5

--------------------------------------------------------------------------------

 

 
extraordinary item of compensation outside the scope of the Employee’s
employment contract, if any.  As such, the Award is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.



14.
Data Privacy.  The Employee hereby authorizes their employer to furnish
Kimberly-Clark (and any agent of Kimberly-Clark administering the Plan or
providing Plan recordkeeping services) with such information and data as it
shall request in order to facilitate the grant of Awards and administration of
the Plan and the Employee waives any data privacy rights such Employee might
otherwise have with respect to such information.



15.
Conflict with Plan.  This Award is awarded pursuant to and subject to the
Plan.  This Agreement is intended to supplement and carry out the terms of the
Plan.  It is subject to all terms and provisions of the Plan and, in the event
of a conflict, the Plan shall prevail.



16.
Successors.  This Award shall be binding upon and inure to the benefit of any
successor or successors of the Corporation.



17.
Amendments.  The Committee may at any time alter or amend this Award to the
extent (1) permitted by law, (2) permitted by the rules of any stock exchange on
which the common stock or any other security of the Corporation is listed, and
(3) permitted under applicable provisions of the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended (including rule 16b-3
thereof).



18.
Defined Terms.  Terms which are capitalized are defined herein or in the Plan
and have the same meaning set forth in the Plan, unless the context indicates
otherwise.



19.
For U.S. Employee’s Only.  A U.S. Employee who has not previously signed a
noncompete agreement has until the end of the one hundred twenty (120) day
period beginning from the date of grant of this Award to sign and return the
Noncompete Agreement provided to such Employee.  If the U.S. Employee does not
sign and return the provided Noncompete Agreement on or before the end of such
one hundred twenty (120) day period then the grant of the Award, as set forth in
Section 1, shall not be binding on and shall be voidable by the Corporation, in
which case it shall have no further force or effect.



20.
Acceptance of Award terms and conditions.  An Employee has until the end of the
one hundred twenty (120) day period beginning from the date of grant of this
Award to accept this Award Agreement.  If the Employee does not accept this
Award Agreement on or before the end of such one hundred twenty (120) day period
then the grant of the Award, as set forth in Section 1, shall not be binding on
and shall be voidable by the Corporation, in which case it shall have no further
force or effect.



 
Acknowledgment of Conditions



I understand and acknowledge the following conditions with respect to the Award
granted to me under Kimberly-Clark Corporation’s 2001 Equity Participation Plan:



 


 
 
 
6

--------------------------------------------------------------------------------

 



·  
The 2001 Equity Participation Plan (the “Plan”) is discretionary in nature and
Kimberly-Clark may cancel or terminate it at any time.  The grant of an Award is
a one-time benefit and does not create any contractual or other right to receive
an Award or benefits in lieu of an Award in the future.  Future grants, if any,
will be at the sole discretion of Kimberly-Clark, including, but not limited to,
the timing of any grant, the number of Awards, vesting provisions and the
exercise price.

 
·  
My participation in the Plan is voluntary. The value of the Award is an
extraordinary item of compensation outside the scope of my employment contract,
if any.  As such, the restricted share unit award is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension,
retirement or welfare benefits or similar payments and in no event shall be
considered as compensation for, or relating in any way to, past services for
Kimberly-Clark as my actual employer (the “Employer”).

 
·  
The future value of the underlying shares is unknown and cannot be predicted
with certainty.  If the underlying shares do not increase in value, the Award
will have no value.

 
·  
In consideration of the grant of the Award, no claim or entitlement to
compensation or damages shall arise from termination of the Award, and no claim
or entitlement to compensation or damages shall arise from any diminution in
value of the RSUs or shares received upon vesting of RSUs resulting from
termination of my employment by the Corporation or the Employer (for any reason
whatsoever and whether or not in breach of local labor laws) and I irrevocably
release the Corporation and the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting this Award Agreement, I shall be
deemed irrevocably to have waived any entitlement to pursue such claim.

 
·  
In the event of termination of my employment (whether or not in breach of local
labor laws and except as otherwise explicitly provided in the Award Agreement of
the Plan), my right to receive RSUs and vest under the Plan, if any, will
terminate effective as of the date that I am no longer actively employed and
will not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); the Committee shall have the exclusive discretion to
determine when I am no longer actively employed for purposes of the Award.

 
·  
The Corporation is not providing any tax, legal or financial advice, nor is the
Corporation making any recommendations regarding participation in the
Plan.  Further, I have been advised to consult with my own advisors regarding
participation in the Plan before taking any action related to the Plan.

 
·  
Regardless of any action the Corporation or the Employer takes with respect to
any or all income tax (including federal, state and local taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), I acknowledge that the ultimate liability for all
Tax-Related Items legally due by me and remains my responsibility and that the
Corporation and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including the grant of the RSUs, the vesting of RSUs, the
conversion of the RSUs into shares or the receipt of an equivalent cash payment,
the subsequent sale of any




 


 
 
 
7

--------------------------------------------------------------------------------

 

 
  
shares acquired at vesting and the receipt of any dividends; and (ii) do not
commit to structure the terms of the grant or any aspect of the Award to reduce
or eliminate the my liability for Tax-Related Items.

 
·  
Prior to the relevant taxable event, I shall pay, or make adequate arrangements
satisfactory to the Corporation or to the Employer (in their sole discretion) to
satisfy all Tax-Related Items.  In this regard, I authorize the Corporation or
the Employer to withhold all applicable Tax-Related Items legally payable by me
from my wages or other cash compensation payable to me by the Corporation or the
Employer or from any equivalent cash payment received pursuant to the
RSUs.  Alternatively, or in addition, if permissible under local law, the
Corporation or the Employer may, in their sole discretion, (i) sell or arrange
for the sale of shares to be issued pursuant to the RSUs to satisfy Tax-Related
Items, and/or (ii) withhold in shares, provided that the Corporation and the
Employer shall withhold only the amount of shares necessary to satisfy the
minimum withholding amount or any such amount as described by the Corporation
not to result in adverse accounting consequences.  If the obligation for
Tax-Related Items is satisfied by withholding in shares, I am deemed to have
been issued the full number of shares subject to the Award, notwithstanding that
a number of shares is held back solely for the purpose of paying Tax-Related
Items.  I shall pay to the Corporation or to the Employer any amount of
Tax-Related Items that the Corporation or the Employer may be required to
withhold as a result of my receipt of RSUs, the vesting of PSUs, the receipt of
an equivalent cash payment, or the conversion of vested RSUs to shares that
cannot be satisfied by the means previously described.  The Corporation may
refuse to deliver shares to me if I fail to comply with my obligation in
connection with the Tax-Related Items as described herein.

 
·  
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
Award Agreement by and among, as applicable, my Employer, the Corporation, and
its Affiliates for the exclusive purpose of implementing, administering and
managing my participation in the Plan.

 
·  
I understand that the Corporation and my Employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of common stock or
directorships held in the Corporation, details of all Awards or any other
entitlement to shares awarded, canceled, vested, unvested or outstanding in my
favor, for the purpose of implementing, administering and managing the Plan
(“Data”).  I understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in my country, or elsewhere, and that my country
may have different data privacy laws and protections than my country.  I
understand that I may request a list with the names and addresses of any
potential recipients of the Data by contacting my local human resources
representative.  I authorize the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing my participation in the Plan, including
any requisite transfer of such Data as may be required to a broker, escrow agent
or other third party with whom the shares received upon vesting of the RSUs may
be deposited.  I understand that Data will be held only as long as is necessary
to




 


 
 
 
8

--------------------------------------------------------------------------------

 

 
  
implement, administer and manage my participation in the Plan.  I understand
that I may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing my local human resources representative.  I understand that refusal
or withdrawal of consent may affect my ability to participate in the Plan.  For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.

 
·  
My Award may not be assigned, sold, encumbered, or in any way transferred or
alienated.

 
·  
The Plan is governed by and subject to U.S. law.  Interpretation of the Plan and
my rights under the Plan will be governed by provisions of U.S. law.  For
purposes of litigating any dispute that arises under this Award or Award
Agreement, the parties submit to and consent to the jurisdiction of the State of
Delaware, and agree that such litigation shall be conducted in the federal
courts for the United States for the Northern District of Texas and no other
courts.

 
·  
I understand that I am solely responsible for obtaining/providing whatever
exchange control approvals, permits, licenses or notices, which may be necessary
for my Award, to acquire the shares or to hold or sell the shares subject to the
RSU award. Neither Kimberly-Clark nor its Affiliates will be responsible for
obtaining such approvals, licenses or permits, or for making any such notices,
nor will Kimberly-Clark or its Affiliates be liable for any fines or penalties I
may incur for failure to obtain any required approvals, permits or licenses or
to make any required notices.

 
·  
If one or more of the provisions of this Award Agreement shall be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Award Agreement to be construed so as to
foster the intent of this Award Agreement and the Plan.

 
·  
If I have received this Award Agreement or any other document related to the
Plan translated into a language other than English and if the translated version
is different than the English version, the English version will control.

 
·  
I recognize that the grant of this restricted share unit award is not an element
of my normal or expected compensation and I acknowledge that I have no future
rights to Awards under this or any other plans offered by Kimberly-Clark,
including but not limited to, upon termination of the Plan or upon severance of
my employment.






 


 
 
 
9

--------------------------------------------------------------------------------

 



Conclusion and Acceptance




IN WITNESS WHEREOF, the Corporation has caused this Award to be executed in its
behalf by its Chairman of the Board of Directors and Chief Executive Officer as
of the day and year first above written, which is the date of this Award.




KIMBERLY-CLARK CORPORATION




By:                                                      
Title:  Chairman of the Board and
          Chief Executive Officer




I acknowledge receipt of a copy of the Plan and the Attachments to this
Agreement, a copy of which was annexed hereto, and represent that I am familiar
with the terms and provisions thereof.  I hereby accept this Award subject to
all the terms and provisions of the Plan and this Agreement including its
Attachments (including any country-specific terms applicable to my grant).  I
hereby agree to accept as binding, conclusive, and final all decisions and
interpretations of the Board of Directors and the Committee, upon any questions
arising under the Plan. I acknowledge that I have no future rights to Award
grants under this or any plans offered by the employer, including but not
limited to, upon termination of the Plan or upon severance of my employment.  As
a condition of this Award, I authorize the Corporation to withhold and pay over
to governmental taxing authorities in accordance with applicable federal, state
or local laws any taxes required to be withheld as a result of this Award.
I hereby authorize my employer to furnish Kimberly-Clark (and any agent
administering the Plan or providing recordkeeping services) with such
information and data as it shall request in order to facilitate the grant of
Awards and enable administration of the Plan and I understand that such
information shall be used only as long and to the extent necessary to administer
my participation in the Plan. I agree that my participation in the Plan and the
Awards granted to me under the Plan will be governed solely by provisions of
U.S. law. 






__________________________________
EMPLOYEE



 


 
 
 
10

--------------------------------------------------------------------------------

 

KIMBERLY-CLARK CORPORATION
TIME-VESTED RESTRICTED SHARE UNIT
AWARD AGREEMENT


APPENDIX A




This Appendix A includes additional terms and conditions that govern the Award
granted to the Employee under the Plan if the Employee resides in one of the
countries listed below.  Certain capitalized terms used but not defined in this
Appendix A have the meanings set forth in the Plan and/or the Award Agreement.


AUSTRALIA


Securities Law Notice


If the Employee acquires shares of the Corporation’s common stock pursuant to
this Award and the Employee offers his or her shares of the Corporation’s common
stock for sale to a person or entity resident in Australia, the offer may be
subject to disclosure requirements under Australian law.  The Employee should
obtain legal advice on his or her disclosure obligations prior to making any
such offer.


Award Payable Only in Shares


Notwithstanding any discretion contained in the Plan, or any provision in the
Award Agreement to the contrary, Awards granted to Employees in Australia shall
be paid in shares of the Corporation’s common stock only and do not provide any
right for Employee to receive a cash payment.


CANADA


Award Payable Only in Shares


Notwithstanding any discretion contained in the Plan, or any provision in the
Award Agreement to the contrary, Awards granted to Employees in Canada shall be
paid in shares of the Corporation common stock only and do not provide any right
for Employee to receive a cash payment.


Language Consent


The parties acknowledge that it is their express wish that the Award Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaries
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.


Securities Law Notice



 


 
 
 
11

--------------------------------------------------------------------------------

 

The Employee is permitted to sell shares acquired through the Plan through the
designated broker appointed under the Plan, if any, provided the resale of
shares acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the shares are listed.  The
Corporation’s shares are currently listed on New York Stock Exchange.


CHINA


Exchange Control Notice
 
Notwithstanding anything to the contrary in the Award Agreement, due to
regulatory requirements in China, the Corporation reserves the right to force
the Employee to immediately sell all of the shares upon vesting of the Award,
upon notice to the Employee.
 
The Employee understands and agrees that due to exchange control laws in China,
the Employee will be required to immediately repatriate the cash proceeds from
the sale of shares to China.   The Employee further understand that such
repatriation of the cash proceeds may need to be effected through a special
exchange control account established by the Corporation or a parent, subsidiary
or Affiliate, and the Employee hereby consents and agrees that the cash proceeds
may be transferred to such special account prior to being delivered to the
Employee.


INDIA


Fringe Benefit Tax


By accepting this option and participating in the Plan, the Employee consents
and agrees to assume any and all liability for fringe benefit tax that may be
payable by the Employee or the Employer in connection with the Plan upon request
of the Corporation and at the Corporation’s sole discretion.  The Employee
understands that the grant of the Award and participation in the Plan is
contingent upon his or her agreement to assume liability for fringe benefit tax
payable on the shares of common stock acquired under the Plan if the Corporation
so requests.


Further, by accepting this Award and participating in the Plan, the Employee
agrees that the Corporation and/or the Employer may collect fringe benefit tax
from the Employee by any of the means set forth in the Acknowledgment of
Conditions section of the Award Agreement or any other reasonable method
established by the Corporation.  The Employee also agrees to execute any other
consents or elections required to accomplish the foregoing, promptly upon
request of the Corporation.


ITALY


Data Privacy Notice and Consent.


This provision replaces in its entirety the data privacy in the Award Agreement:


The Employee hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of his or her
personal data as described in this section of this Appendix A by and among, as
applicable, the Employer, the Corporation and any Affiliate for the exclusive
purpose of implementing, administering, and managing the Employee’s
participation in the Plan.



 


 
 
 
12

--------------------------------------------------------------------------------

 



The Employee understands that the Employer, the Corporation and any Affiliate
hold certain personal information about him or her, including, but not limited
to, the Employee’s name, home address and telephone number, date of birth,
social insurance or other identification number, salary, nationality, job title,
any shares of common stock or directorships held in the Corporation or any
Affiliate, details of all Awards, or any other entitlement to shares of common
stock awarded, canceled, exercised, vested, unvested or outstanding in the
Employee’s favor, for the exclusive purpose of implementing, managing and
administering the Plan (“Data”).


The Employee also understands that providing the Corporation with Data is
necessary for the performance of the Plan and that his or her refusal to provide
such Data would make it impossible for the Corporation to perform its
contractual obligations and may affect the Employee’s ability to participate in
the Plan.  The Controller of personal data processing is Kimberly-Clark
Corporation  with registered offices at 351 Phelps Drive, Irving, Texas  75038,
United States of America, and, pursuant to Legislative Decree no. 196/2003, its
representative in Italy is Kimberly-Clark s.r.l. at Via Della Rocca, 49, Torino,
Italy.


The Employee understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan.  The Employee understands that Data
may also be transferred to the Corporation’s independent registered public
accounting firm.  The Employee further understand that the Corporation and/or
any Affiliate will transfer Data among themselves as necessary for the purpose
of implementing, administering and managing the Employee’s participation in the
Plan, and that the Corporation and/or any Affiliate may each further transfer
Data to third parties assisting the Corporation in the implementation,
administration, and management of the Plan, including any requisite transfer of
Data to a broker or other third party with whom the Employee may elect to
deposit any shares of common stock acquired under the Plan.  Such recipients may
receive, possess, use, retain, and transfer Data in electronic or other form,
for the purposes of implementing, administering, and managing the Employee’s
participation in the Plan.  The Employee understands that these recipients may
be located in or outside the European Economic Area, such as in the United
States or elsewhere.  Should the Corporation exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has completed all
the necessary legal obligations connected with the management and administration
of the Plan.


The Employee understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.


The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Employee’s
consent thereto as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan.  The Employee



 


 
 
 
13

--------------------------------------------------------------------------------

 

understands that, pursuant to Section 7 of the Legislative Decree no. 196/2003,
he or she has the right to, including but not limited to, access, delete,
update, correct, or terminate, for legitimate reason, the Data
processing.  Furthermore, the Employee is aware that Data will not be used for
direct marketing purposes.  In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting the Employee’s local
human resources representative.


Plan Document Acknowledgment


In accepting the grant of this option, the Employee acknowledges that he or she
has received a copy of the Plan and the Award Agreement and has reviewed the
Plan and the Award Agreement, including this Appendix A, in their entirety and
fully understands and accepts all provisions of the Plan and the Award
Agreement, including this Appendix A.


The Employee acknowledges that he or she has read and specifically and expressly
approves the following sections of the Award Agreement: Section 2(6) on Payment
of Withholding Taxes; Section 5 on No Right of Continued Employment; Section 8
on Delaware Law to Govern; the section on Acknowledgment of Conditions; and the
Data Privacy Notice and Consent section included in this Appendix A.


MEXICO


Labor Law Policy and Acknowledgment


In accepting the grant of this Award, the Employee expressly recognizes that
Kimberly-Clark Corporation, with registered offices at 351 Phelps Drive, Irving,
Texas 75038, United States of America, is solely responsible for the
administration of the Plan and that the Employee’s participation in the Plan and
acquisition of shares of common stock do not constitute an employment
relationship between the Employee and the Corporation since the Employee is
participating in the Plan on a wholly commercial basis and his or her sole
Employer is Kimberly-Clark de Mexico, S.A. de C.V.  Based on the foregoing, the
Employee expressly recognizes that the Plan and the benefits that he or she may
derive from participating in the Plan do not establish any rights between the
Employee and the Employer, Kimberly-Clark de Mexico, S.A. de C.V. and do not
form part of the employment conditions and/or benefits provided by
Kimberly-Clark de Mexico, S.A. de C.V., and any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of the Employee’s employment.


The Employee further understands that his or her participation in the Plan is as
a result of a unilateral and discretionary decision of the Corporation;
therefore, Kimberly-Clark Corporation reserves the absolute right to amend
and/or discontinue the Employee’s participation at any time without any
liability to the Employee.


Finally, the Employee hereby declares that he or she does not reserve to him- or
herself any action or right to bring any claim against Kimberly-Clark
Corporation for any compensation or damages regarding any provision of the Plan
or the benefits derived under the Plan, and the Employee therefore grants a full
and broad release to the Corporation, its Affiliates, branches, representation
offices, its shareholders, officers, agents, or legal representatives with
respect to any claim that may arise.



 


 
 
 
14

--------------------------------------------------------------------------------

 

Política Laboral y Reconocimiento/Aceptación


Al aceptar el otorgamiento de este Premio, el Empleado expresamente reconoce que
Kimberly-Clark Corporation con oficinas registradas en 351 Phelps Drive, Irving,
Texas  75038, U.S.A., es la única responsable por la administración del Plan y
que la participación del Empleado en el Plan y en su caso la adquisición de las
Opciones de Compra de Acciones o Acciones no constituyen ni podrán interpretarse
como una relación de trabajo entre el Empleado y Kimberly-Clark Corporation, ya
que el Empleado participa en el Plan en un marco totalmente comercial y su único
Patrón lo es Kimberly-Clark de Mexico, S.A. de C.V., con domicilio en
Kimberly-Clark de Mexico, S.A. de C.V. Mexico.  Derivado de lo anterior, el
Empleado expresamente reconoce que el Plan y los beneficios que pudieran derivar
de la participación en el Plan no establecen derecho alguno entre el Empleado y
el Patrón, Kimberly-Clark de Mexico, S.A. de C.V. y no forma parte de las
condiciones de trabajo y/o las prestaciones otorgadas por Kimberly-Clark de
Mexico, S.A. de C.V. y que cualquier modificación al Plan o su terminación no
constituye un cambio o impedimento de los términos y condiciones de la relación
de trabajo del Empleado.


Asimismo, el Empleado reconoce que su participación en el Plan es resultado de
una decisión unilateral y discrecional de Kimberly-Clark Corporation por lo
tanto, Kimberly-Clark Corporation se reserva el absoluto derecho de modificar
y/o terminar la participación del Empleado en cualquier momento y sin
responsabilidad alguna frente el Empleado.


Finalmente, el Empleado por este medio declara que no se reserva derecho o
acción alguna que ejercitar en contra de Kimberly-Clark Corporation por
cualquier compensación o daño en relación con las disposiciones del Plan o de
los beneficios derivados del Plan y por lo tanto, el Empleado otorga el más
amplio finiquito que en derecho proceda a Kimberly-Clark Corporation , sus
afiliadas, subsidiarias, oficinas de representación, sus accionistas,
funcionarios, agentes o representantes legales en relación con cualquier demanda
que pudiera surgir.


NEW ZEALAND


Securities Law Notice


The Employee will receive the following documents (in addition to this Appendix
A) in connection with the Award from the Corporation:


1.  
an Award Agreement which sets forth the terms and conditions of the Award grant;

 
2.  
a copy of the Corporation’s most recent annual report and most recent financial
reports have been made available to enable the Employee to make informed
decisions concerning the Award; and

 
3.  
a copy of the description of the Kimberly-Clark Corporation 2001 Equity
Participation Plan (“Description”) (i.e., the Corporation’s Form S-8 Plan
Prospectus under the U.S. Securities Act of 1933, as amended), and the
Corporation will provide any attachments or documents incorporated by reference
into the Description upon written request.  The documents incorporated by
reference into the Description are updated periodically.  Should the Employee
request copies of the documents incorporated by reference into the Description,
the Corporation will provide the Employee with the most recent documents
incorporated by

 



 


 
 
 
15

--------------------------------------------------------------------------------

 

 
reference.

 
RUSSIA


Securities Law Notice


This Award Agreement, the Plan and all other materials the Employee may receive
regarding participation in the Plan do not constitute advertising or an offering
of securities in Russia.  The issuance of shares of common stock under the Plan
has not and will not be registered in Russia and hence the shares described in
any Plan-related documents may not be offered or placed in public circulation in
Russia.


Please note that, under the Russian law, the Employee is not permitted to sell
the Corporation’s shares directly to other Russian individuals and the Employee
is not permitted to bring share certificates into Russia.


SOUTH AFRICA


Tax Acknowledgment


By accepting the Award, the Employee agrees to notify the Employer of the amount
of any gain realized upon vesting of the Award.  If the Employee fails to advise
the Employer of the gain realized upon vesting, the Employee may be liable for a
fine.  The Employee will be responsible for paying any difference between the
actual tax liability and the amount withheld.


SPAIN


Labor Law Acknowledgment


By accepting the Award, the Employee acknowledges that he or she understands and
agrees to participation in the Plan and that he or she has received a copy of
the Plan.


The Employee understands that the Corporation has unilaterally, gratuitously and
discretionally decided to grant Awards under the Plan to individuals who may be
employees of the Corporation or its Affiliates throughout the world.  The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind the
Corporation or any of its Affiliates on an ongoing basis.  Consequently, the
Employee understands that any grant is given on the assumption and condition
that it shall not become a part of any employment contract (either with the
Corporation or any of its Affiliates) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever.  Further, the Employee understands and freely accepts that
there is no guarantee that any benefit whatsoever shall arise from any
gratuitous and discretionary grant since the future value of the Award and the
underlying shares is unknown and unpredictable.  In addition, the Employee
understands that this grant would not be made but for the assumptions and
conditions referred to above; thus,  the Employee understands, acknowledges and
freely accepts that should any or all of the assumptions be mistaken or should
any of the conditions not be met for any reason, then the Award shall be null
and void.
 
UNITED KINGDOM



 


 
 
 
16

--------------------------------------------------------------------------------

 



Tax Acknowledgment


The following information supplements the information regarding Tax-Related
Items in the Acknowledgment of Conditions section of the Award Agreement:


If payment or withholding of the income tax due is not made within 90 days of
the event giving rise to the Tax-Related Items or such other period specified in
section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected Tax-Related Items shall constitute a
loan owed by the Employee to the Employer, effective on the Due Date.  The
Employee agrees that the loan will bear interest at the then-current Her
Majesty’s Revenue and Customs (“HMRC”) official rate; it will be immediately due
and repayable.  Notwithstanding the foregoing, if the Employee is an officer or
executive director (as within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended), the terms of this provision
will not apply to the Employee.  In the event that the Employee is an officer or
director, as defined above, and Tax-Related Items are not collected from or paid
by the Employee by the Due Date, the amount of any uncollected Tax-Related Items
may constitute a benefit to the Employee on which additional income tax and
National Insurance Contributions may be payable.   The Employee acknowledges the
Corporation or the Employer may recover it at any time thereafter by any of the
means referred to in the Award Agreement.  The Employee authorizes the
Corporation to withhold the transfer of any shares unless and until the loan is
repaid in full.


VIETNAM


Exchange Control Notice


Notwithstanding anything to the contrary in the Award Agreement, due to
regulatory requirements in Vietnam, the Corporation reserves the right to force
the Employee to immediately sell all of the shares upon vesting of the Award,
upon notice to the Employee.
 
The Employee understands and agrees that due to exchange control laws in
Vietnam, the Employee will be required to immediately repatriate the cash
proceeds from the sale of shares to Vietnam.   The Employee further understand
that such repatriation of the cash proceeds may need to be effected through a
special exchange control account established by the Corporation or a parent,
subsidiary or Affiliate, and the Employee hereby consents and agrees that the
cash proceeds may be transferred to such special account prior to being
delivered to the Employee.







 


 
 
 
17

--------------------------------------------------------------------------------

 
